UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA

                            v.
                                                                    Criminal Action No. 93-97 (BAH)
    ANTONE WHITE, et al.,
                                                                    Chief Judge Beryl A. Howell
                            Defendants.



                                       MEMORANDUM OPINION

         In 1994, Antone White, Eric Hicks, and Ronald Hughes were sentenced to life in prison

after a jury found them guilty of drug trafficking and racketeering conspiracy offenses, stemming

from White and Hicks’ leadership of, and Hughes’ membership in, the “First Street Crew,”

which, from early 1988 until the defendants’ arrests approximately five years later, sold crack

cocaine and engaged in “violent activities,” including murder and witness intimidation. United

States v. White, 116 F.3d 903, 909–11 (D.C. Cir. 1997). Now, twenty-five years later, White and

Hicks seek reductions of their sentences to time-served, and Hughes seeks a reduction in his

supervised release term, based on Section 404 of the First Step Act of 2018 (“First Step Act”),

Pub. L. 115-391, § 404, 132 Stat. 5194 (2018). See generally White’s Emergency Suppl. Mot. to

Reduce Sentence (“White Mot.”), ECF No. 690; Hicks’ Mot. for Reduction of Sentence, ECF

No. 684; Hicks’ Emergency Suppl. Mot. to Reduce Sentence (“Hicks Suppl. Mot.”), ECF No.

688; Hughes’ Emergency Mot. to Reduce Sentence (“Hughes Mot.”), ECF No. 695; Hughes

Reply, ECF No. 707. 1 Section 404 makes retroactively available the more lenient penalties for




1
         Hughes also initially requested a reduced sentence to “time served,” Hughes Mot. at 9, but completed his
prison term on May 13, 2019, see Hughes Reply at 1, and subsequently revised his requested relief to seek only a
reduced “term of supervised release” from five to three years, id. at 1, 14.


                                                         1
certain crack cocaine offenses enacted in the Fair Sentencing Act of 2010 (“FSA”). Upon

consideration of the defendants’ motions for sentence reductions pursuant to Section 404 of the

First Step Act, for the reasons discussed below, White and Hughes’ motions are denied and

Hicks’ motion is granted in part and otherwise denied. 2

I.      BACKGROUND

        As necessary context for the resolution of the pending motions, summarized below is

background regarding the defendants’ offense conduct, convictions and sentences, largely drawn

from the defendants’ sentencing hearings and related documents, and the D.C. Circuit’s review

of the defendants’ direct appeals of their convictions, followed by review of the relevant

statutory background.

        A.       Factual Background

        Starting in early 1988, for approximately five years until the defendants’ arrests, the

“First Street Crew” sold “large amounts of crack” in the area of First and Thomas Streets, N.W.

White, 116 F.3d at 909. Antone White “orchestrated the group’s activities,” working with

several friends, including Eric Hicks from the outset and Ronald Hughes, who began working

with White in 1990. Id. “Although White initially sold small amounts of cocaine, he soon

became a wholesale supplier, selling ‘weight,’ . . . and fronting his cohorts smaller amounts of

cocaine to sell for him.” Id. Hicks eventually “took charge when . . . White was ‘out of the

neighborhood,’ i.e., in prison.” Id.

        The First Street Crew’s “drug operation” involved “violent activities,” including the

murder and intimidation of witnesses against them. Id. For example, “ample evidence” showed

that on October 6, 1992, “White and Hughes murdered” Arvell Williams, an acquaintance of


2
        This case was reassigned to the undersigned Chief Judge in December 2016. Min. Entry (Dec. 8, 2016);
see D.D.C. LOCAL CRIM. R. 57.14(d).


                                                      2
White who was assisting in the United States Attorney’s Office’s investigation of the First Street

Crew. Id. at 909, 916. After White correctly suspected that Williams was cooperating with law

enforcement, White and Hughes shot Williams “sixteen times at close range,” and “Williams

was pronounced dead on the scene.” Id. at 909. “Several witnesses identified the shooters as

White and Hughes.” Id. Moreover, one witness testified that after the murder, “he had

overheard a conversation between White and Hughes in which one of them said ‘[We] killed the

motherfucker,’” id. at 916 (alteration in original), and another witness “testified that White had

told him ‘We took care of . . . [Williams],’” id. (second alteration in original).

       In March 1993, White, Hicks, Hughes, and two other co-defendants were charged in a

26-count indictment with, inter alia, “conspiracy to distribute cocaine base, RICO conspiracy,

and numerous individual counts of drug distribution.” Id. at 909–10. Trial began in November

1993 and went to the jury approximately three months later on January 28, 1994. See Docket

Entry (Nov. 1, 1993); Charge to the Jury (Jan. 28, 1994), ECF No. 215.

               1.      The Defendants’ Convictions

       On February 16, 1994, the jury found White, Hicks, and Hughes guilty of conspiracy to

distribute and possess with intent to distribute fifty (50) grams or more of cocaine base (Count

1), in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A)(iii) (1993), an offense punishable

by a statutory mandatory minimum term of imprisonment of 10 years and up to life

imprisonment. See White Judgment & Commitment Order (“White J&C”) at 1, ECF No. 633-2;

Hicks Judgment & Commitment Order (“Hicks J&C”) at 1, ECF No. 301; Hughes Judgment &

Commitment Order (“Hughes J&C”) at 1, ECF No. 627-2; Indictment (Retyped) (Jan. 28, 1994)

at 2–20, ECF No. 228; see also 21 U.S.C. § 846 (1993) (subjecting an individual to “the same

penalties as those prescribed for the offense, the commission of which was the object of the

attempt or conspiracy”). In connection with this count, the jury was instructed that the


                                                  3
government must prove “some quantity of . . . crack cocaine,” but that “the actual amount of

crack possessed or distributed or the amount alleged in the indictment is not important and is not

an element of the conspiracy offense.” Trial Tr. (Jan. 28, 1994) at 45:9-13, ECF No. 320. As

discussed infra, in Part I.A.2, the Probation Office’s Presentence Investigation Report (“PSR”)

stated, based on the trial testimony, and the sentencing judge found, by a preponderance of the

evidence, that the conspiracy involved the distribution, conservatively estimated, of 21.87

kilograms of cocaine base.

       White and Hicks were also convicted of a Racketeer Influenced and Corrupt Organization

(“RICO”) conspiracy, in violation of 18 U.S.C. § 1962(d) (Count 5), which was punishable by a

statutory maximum term of life imprisonment because the RICO violation was “based on” the

“racketeering activity” in Count 1. White J&C at 1; Hicks J&C at 1; see also Indictment

(Retyped) (Jan. 28, 1994) at 22–30; 18 U.S.C. § 1963(a) (1993) (“Whoever violates any

provision of section 1962 of this chapter shall be fined under this title or imprisoned not more

than 20 years (or for life if the violation is based on a racketeering activity for which the

maximum penalty includes life imprisonment), or both . . . .”).

       Finally, the jury convicted all three defendants of individual counts of unlawful

distribution of, or unlawful possession with intent to distribute, cocaine base. White and Hicks

were convicted in Counts 18 and 11, respectively, of distribution, on different dates, of 5 grams

or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii) (1993), which

offenses were punishable by a statutory mandatory minimum term of imprisonment of 5 years

and up to 40 years’ imprisonment. See White J&C at 1 (Count 18 for distribution conduct on

Oct. 2, 1992); Hicks J&C at 1 (Count 11 for distribution conduct on Oct. 11, 1991); see also

Indictment (Retyped) (Jan. 28, 1994) at 32, 35. The jury was instructed as to these two counts




                                                  4
that the “government must prove beyond a reasonable doubt for each count that the defendant

distributed a mixture or substance with the total weight of five grams or more which contained

crack cocaine.” Trial Tr. (Jan. 28, 1994) at 30:10-13. As discussed infra, in Part I.A.2, the

defendants’ PSRs stated that Counts 18 and 11 involved 49.99 grams and 5.426 grams of cocaine

base, respectively, drug quantities that the parties do not dispute. White Presentence Report

(“White PSR”) ¶ 35, ECF No. 633-1; White Mot. at 6 n.4; Hicks Presentence Report (“Hicks

PSR”) ¶ 34, ECF No. 713; Hicks Suppl. Mot. at 6 n.5.

       Finally, each defendant was also convicted in separate counts of distribution of, or

unlawful possession with intent to distribute, on different dates, a detectable amount of cocaine

base, punishable by up to 20 years’ imprisonment, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C) (1993); see White J&C at 1 (convictions on Counts 6 and 7 for conduct on April 15 and

23, 1991, respectively); Hicks J&C at 1 (convictions on Counts 8 and 10 for conduct on Sept. 20

and Oct. 8, 1991, respectively); Hughes J&C at 1 (convictions on Counts 9, 12, and 13 for

conduct on Oct. 4, 1991, and Jan. 14, 1992 twice, respectively); see also Indictment (Retyped)

(Jan. 28, 1994) at 30–33 (charging a “detectable amount of cocaine base” for each of these

counts). The jury was instructed on these counts that the government “need not prove that the

defendant distributed any particular numerical amounts or weight of crack but must prove

beyond a reasonable doubt for each count that the defendant distributed a detectable or

measurable amount of crack.” Trial Tr. (Jan. 28, 1994) at 30:4-9; see also id. at 31:1–33:7 (jury

instruction on Count 13, for which no finding of a particular quantity of drugs was required).

       Hicks was acquitted of using or carrying a firearm in relation to a drug trafficking crime

(Count 15), see Verdict Form at 4, ECF No. 238, and the jury was unable to reach a verdict,

resulting in a mistrial, on the charges against White and Hicks for engaging in a continuing




                                                 5
criminal enterprise (“CCE”) (Count 2), id. at 1, 3; as well as the charges against White and

Hughes for the murder of Arvell Williams in furtherance of a CCE (Count 3), first-degree

murder while armed (Count 4), using and carrying a firearm in relation to a crime of violence or

a drug trafficking crime (Count 19), and possession of a firearm during a crime of violence

(Count 20), id. at 2, 3, 5; White, 116 F.3d at 910.

               2.      The Defendants’ Sentences

       Following a two-day hearing, Judge Harold Greene sentenced White, Hicks, and Hughes

to life in prison, after highlighting the defendants’ “very large distribution of . . . twenty-one

kilos” of crack cocaine, and “the intimidation or worse of witnesses.” Sentencing Tr. (May 11,

1994) at 93:1-2, 12-13, ECF No. 354. These defendants were not “minor offenders,” id. at 92:3,

but rather “kingpins in the drug trade,” id. at 92:6. Moreover, in addition to “clear and

convincing evidence” that White and Hughes murdered Williams, id. at 110:8-10, “the record”

was “replete with” the defendants’ “threats to others,” and included “several witnesses who . . .

were obviously scared,” including “some [who] refused to give candid testimony when they

finally did take the stand,” id. at 93:14-17. The sentencing judge found that life sentences for

White, Hicks, and Hughes were warranted “because if witnesses can be intimidated, injured or

killed, all the crime bills Congress may pass will be just illusions, limited in practical effect.” Id.

at 93:23-25. Application of the sentencing guidelines and related factual findings for each

defendant, as well as their multiple past challenges to their convictions and sentences, are

discussed in more detail below.

                       a.      Antone White

       In determining the applicable sentencing range under the U.S. Sentencing Commission’s

GUIDELINES MANUAL, White’s conspiracy convictions in Counts 1 and 5, and three individual

counts of distribution of cocaine base in Counts 6, 7, and 18, were grouped together, pursuant to


                                                   6
U.S.S.G. § 3D1.2(d). White PSR ¶ 86. The applicable base offense level, under U.S.S.G. §§

2D1.1(a)(3), (c)(1), was 42 due to the “over 21 kilos of crack . . . properly attributed to the

conspiracy and to” White, and “it was foreseeable by him, as a leader of the crew and involved in

it from the beginning, that there would be that much distribution or possession of crack by the

conspiracy.” Sentencing Tr. (May 11, 1994) at 32:8-12; see White PSR ¶ 41. This drug quantity

determination derived from the PSR’s “conservative estimate” of the crack cocaine involved in

the conspiracy, “based on testimony only,” totaling 21.87 kilograms. See White PSR ¶¶ 25 &

n.4, 41 (explaining that Probation used “conservative estimates in calculating the amount of

drugs” distributed during the conspiracy). In addition, between December 1988 and October

1992, “law enforcement officials made numerous narcotics purchases, and seizures of drugs,

from various members of the” First Street Crew, White PSR ¶ 35, which purchases and seizures

were listed, by date, and amounted to 545.72 grams of cocaine base, id. These additional

amounts were “not included” in the total 21.87 kilogram figure. Id.

       Although White contested the PSR’s estimate of 21.87 kilograms of cocaine base, on the

ground that the PSR’s calculation relied on evidence that “didn’t say whether” the drugs were

“powder or crack,” Judge Greene rejected that assertion at the sentencing hearing, Sentencing Tr.

(May 9, 1994) at 25:4-5, ECF No. 353, finding, “by a preponderance of the evidence,” that the

21.87 kilogram estimate was “quite conservative,” Sentencing Tr. (May 11, 1994) at 90:4-8. He

concluded that the PSR “used reasonable methods,” id. at 90:6, that Probation’s “decisions are

supported by the record,” id. at 90:6-7, and that the PSR “could have easily doubled the 21 kilos

by using other reliable information” besides testimony at trial, id. at 90:9-11.

       White’s base offense level of 42 was then increased by eight levels: (1) two levels were

added for White’s possession of a dangerous weapon, under U.S.S.G. § 2D1.1(b)(1), White PSR




                                                  7
¶ 88, based on his “participat[ion] in the killing of” Williams, who was killed after being shot by

White at close range, the recovery of a pistol with White’s fingerprint on the magazine, and the

testimony of co-conspirators who watched White “handle guns” throughout the conspiracy,

Sentencing Tr. (May 9, 1994) at 38:17-39:1, 42:18-23; see White PSR ¶ 53; (2) four levels were

added as a role adjustment, under U.S.S.G. § 3B1.1(a), since White was a “leader of” the First

Street Crew’s criminal activity, which “include[d] five or more persons,” Sentencing Tr. (May

11, 1994) at 117:10, 14-16; see White PSR ¶ 90; and (3) two levels were added for obstruction of

justice, under U.S.S.G. § 3C1.1, based on (a) the “clear and convincing evidence” that White

killed a cooperating witness, Williams, Sentencing Tr. (May 9, 1994) at 43:4-7, 12-13, (b)

White’s warning to another member of the First Street Crew, Jeff Thomas, “not to cooperate

with” the government’s investigation, id. at 43:15-17; Sentencing Tr. (May 11, 1994) at 117:17-

19; see White PSR ¶¶ 82, 91, and (c) suspicions that White was involved in the murder of three

other witnesses whom White believed were cooperating with the government, see White PSR ¶

82. Judge Greene explained that he did not take “into account” the latter suspicions about the

three other murders since “none of that became part of” the trial record, but noted that “it is not

farfetched to say that when you have . . . a brutal killing of an informer . . . other killings or other

intimidation [were] involved particularly when some . . . witnesses came here obviously in fear

and trembling,” Sentencing Tr. (May 11, 1994) at 112:1-9.

        White’s total offense level added up to 50, but in accordance with U.S.S.G. § 5A,

comment. (n.2), was capped at an offense level of 43. Sentencing Tr. (May 11, 1994) at 117:19-

21; see White PSR ¶ 96. Combined with his criminal history category of I, since White had no

prior adult convictions, White’s sentencing range under the GUIDELINES MANUAL was life

imprisonment. Sentencing Tr. (May 11, 1994) at 117:22-118:9; see White PSR ¶¶ 101, 128.




                                                   8
                               (i)     White’s Sentence

       White was sentenced by Judge Greene to concurrent life sentences on the two conspiracy

convictions in Counts 1 and 5, concurrent terms of 240 months’ incarceration on Counts 6 and 7

for his distribution of a detectable amount of cocaine base, and a concurrent term of 480 months’

incarceration on Count 18 for distribution of 5 grams or more of cocaine base, involving White’s

sale of 49.99 grams of crack cocaine on October 2, 1992. See White J&C at 2; White PSR ¶ 35.

                               (ii)    White’s Direct Appeal and Collateral Challenges

       White’s sentence has been reviewed on direct appeal and on collateral review multiple

times. On direct appeal, the D.C. Circuit rejected his challenges to the admission of out-of-court

statements made by Williams prior to his death, White, 116 F.3d at 911, the admission of

narcotics expert testimony, id. at 921, the sufficiency of the evidence for his RICO conspiracy

conviction, id. at 923, 926, the jury instructions on the RICO conspiracy and the drug conspiracy,

id. at 925–26, the impartiality of the jury by which he was tried, id. at 928, and the propriety of

sentencing him on both his drug conspiracy conviction and his RICO conspiracy conviction, id.

at 930. The D.C. Circuit summarized White’s offense conduct, stating that he “orchestrated the”

First Street Crew’s “drug operation and violent activities,” id. at 909, involving “large amounts

of crack,” id., and that there was “ample evidence” for the district court to conclude White

“murdered” Williams, id. at 916.

       Likewise, White’s collateral attacks, under 28 U.S.C. § 2255, were denied. See In re

White, Order, No. 18-3009, ECF No. 683 (D.C. Cir. Apr. 13, 2018) (denying White’s petition for

leave to file a successive § 2255 motion in which he sought to assert ineffective assistance of

counsel); In re White, No. 16-3022, 2017 U.S. App. LEXIS 2125, ECF No. 654 (D.C. Cir. Feb.

6, 2017) (denying White’s application for leave to file a second § 2255 motion, seeking

retroactive application of holding in Graham v. Florida, 560 U.S. 48, 82 (2010), that a life


                                                  9
sentence without parole imposed on a juvenile for a non-homicide offense violated the Eighth

Amendment’s Cruel and Unusual Punishments Clause); Mem. Order Dismissing Def.’s § 2255

Mot. (Dec. 23, 1999), ECF No. 479 (summarily denying White’s first § 2255 motion, based on

claim that the government had an illegal “agreement with a cooperating witness who testified for

the prosecution at trial”). 3

        In addition to these § 2255 collateral attacks, White has moved to reduce his term of

imprisonment, pursuant to 18 U.S.C. § 3582(c)(2), for retroactive application of a guideline

amendment, three times, in July 2002, March 2003, and July 2017, but each of those motions

was denied. See Mem. Order (Jan. 18, 2018) at 3, ECF No. 675 (denying sentence reduction

based on Amendments 505 and 782 to the GUIDELINES MANUAL, because the amendments did

not “have the effect of lowering the defendant’s applicable guideline range” (quoting U.S.S.G. §

1B1.10(a)(2)(B)); Mem. Order (May 29, 2003), ECF No. 561. Judge James Robertson, the

presiding judge over the first two of those sentence reduction motions, denied White’s

simultaneous challenge that Apprendi v. New Jersey, 530 U.S. 466 (2000), should be applied to

his case and rejected his claim that a jury was required to find the 21.87 kilogram drug quantity

that led to his life sentence, because 18 U.S.C. § 3582(c)(2) was not an appropriate vehicle for

this challenge. See Mem. Order (May 29, 2003) at 1.

        White has served approximately 26.5 years of his life term of imprisonment. White Mot.

at 7. White concedes that his sentencing range under the GUIDELINES MANUAL today remains

life in prison, just as the time of his original sentence. Id. at 11. Nevertheless, White seeks a




3
         White noted in briefing that “it may also be that a life sentence is unconstitutional under Graham v.
Florida, 560 U.S. 48 (2010),” because even though he became an adult by the end of the conspiracy, he was a
juvenile at the start. White Mot. at 9 n.5. The D.C. Circuit has already rejected White’s § 2255 Graham challenge
as “time-barred.” In re White, 2017 U.S. App. LEXIS 2125, at *1. In any event, White expressly states that he does
“not raise a” Graham “challenge in this proceeding.” White Mot. at 9 n.5.


                                                       10
reduction of his sentence, under Section 404 of the First Step Act, contending that he should now

be subject to the penalties in 21 U.S.C. § 841(b)(1)(C), for which the maximum term of

imprisonment is 20 years and the minimum term of supervised release is 3 years, since no drug

quantity of 28 grams or more was proven to a jury beyond a reasonable doubt in 1994. Id. at 9.

Accordingly, White seeks to have his sentence reduced to time served and 3 years of supervised

release. Id. at 16.

                      b.      Eric Hicks

        Hicks’ convictions for conspiring to distribute cocaine base and RICO conspiracy on

Counts 1 and 5, and his three separate counts of distribution of cocaine base in Counts 8, 10, and

11, were grouped together, under U.S.S.G. § 3D1.2(d). Hicks PSR ¶ 84. His base offense level

was 42, under U.S.S.G. §§ 2D1.1(a)(3), (c)(1), based on the finding that the conspiracy

“involved 21 kilos or thereabouts.” Sentencing Tr. (May 11, 1994) at 132:10-12; see Hicks PSR

¶ 85. Hicks joined White’s objection that the PSR’s estimate of 21.87 kilograms of cocaine base

did not specify whether the quantities were crack or powder cocaine, see Sentencing Tr. (May 9,

1994) at 73:25–74:1-3, and also disputed responsibility for the full 21.87 kilogram cocaine base

quantity, because certain amounts were sold, from 1988 to 1990, by a different organization than

the First Street Crew, and because he was in jail for two months in the summer of 1991, id. at

74:4-15, 75:12-25. Hicks also noted that a “minor part” of the 21.87 kilogram quantity was

based on Williams’ out-of-court statements, and objected to those small amounts of the total

21.87 kilogram quantity since he did not have an opportunity to cross-examine Williams, who

had been murdered. Id. at 74:16–75:5. Judge Greene overruled these objections and concluded,

based on the ample evidence supporting the PSR’s drug quantity determination, that “Hicks was

involved in the conspiracy from 1988 on,” id. at 80:21-22, and that the 21.87 kilogram quantity




                                                11
was “appropriately attributed to the conspiracy” and “also appropriately attributed to” Hicks,

Sentencing Tr. (May 11, 1994) at 132:9-12.

       Hicks’ base offense level of 42 was increased by ten levels: (1) two levels were added for

possession of a weapon, under U.S.S.G. § 2D1.1(b)(1), based on Hicks’ possession of a loaded

gun on multiple occasions during the conspiracy, Sentencing Tr. (May 11, 1994) at 132:19-

133:1; Hicks PSR ¶¶ 58, 61, 86; (2) four levels were added as a role adjustment, under U.S.S.G.

§ 3B1.1(a), for Hicks’ leadership role in “criminal activity with five or more persons” and being

“in charge of the First Street Crew whenever . . . White was in jail or was otherwise occupied,”

Sentencing Tr. (May 11, 1994) at 132:13-18; see Hicks PSR ¶ 88; (3) two levels were added for

obstruction of justice, under U.S.S.G. § 3C1.1, because Hicks “bribed” Michael Jackson, a First

Street Crew member, “not to give information up to the grand jury” investigating Hicks for

murder, by paying Jackson with money and crack cocaine, and offering to buy him an apartment,

Sentencing Tr. (May 9, 1994) at 84:3–85:1; see Hicks PSR ¶¶ 69, 89; and (4) two levels were

added, under U.S.S.G. § 3C1.2, because Hicks fled from law enforcement officers during his

arrest, by speeding in a vehicle he was driving at over 80 miles per hour through several red

lights, crashing into four cars during rush hour and then fleeing on foot into a stranger’s home,

Sentencing Tr. (May 11, 1994) at 133:4-7; Hicks PSR ¶¶ 71, 90.

       Hicks’ total offense level of 52 was capped at 43, pursuant to U.S.S.G. § 5A, comment.

(n.2). Sentencing Tr. (May 11, 1994) at 133:7-8; see Hicks PSR ¶ 94. His criminal history

category was III, “based on a prior conviction” for stealing a car, Sentencing Tr. (May 11, 1994)

at 133:9-10; Hicks PSR ¶ 96, and the fact that he was charged in this federal criminal case “while

on probation” in an unrelated D.C. Superior Court case, Sentencing Tr. (May 11, 1994) at 133:9-

10; Hicks PSR ¶ 98. Thus, Hicks’ total offense level of 43, combined with his criminal history




                                                12
category of III, resulted in a sentencing range under the GUIDELINES MANUAL of life

imprisonment. Sentencing Tr. (May 11, 1994) at 133:8-17; Hicks PSR ¶ 117.

                               (i)     Hicks’ Sentence

       Hicks was sentenced to concurrent terms of life in prison on the two conspiracy

convictions in Counts 1 and 5, 240 months on Counts 8 and 10, involving a detectable amount of

cocaine base, and 480 months on Count 11, involving the sale of 5.426 grams of crack cocaine

on October 11, 1991, see Hicks PSR ¶ 34, followed by concurrent terms of 5 years of supervised

release on each count, see Hicks J&C at 1–3.

                               (ii)    Hicks’ Direct Appeal and Collateral Challenges

       On direct review, the D.C. Circuit affirmed Hicks’ convictions and sentence, rejecting his

challenges to the admission of Williams’ out-of-court statements, White, 116 F.3d at 911, the

denial of his motion to sever his trial from the trial of his co-defendants, id. at 916, the admission

of narcotics expert testimony, id. at 921, the sufficiency of the evidence for the RICO conspiracy

conviction, id. at 925, the jury instructions on the drug conspiracy, id. at 926, the impartiality of

the jury by which he was tried, id. at 928, and the propriety of sentencing him on both his drug

conspiracy conviction and his RICO conspiracy conviction, id. at 930 & n.16. The D.C. Circuit

highlighted that Hicks “took charge” of the First Street Crew when White was in jail, id. at 909,

and that “the independent evidence showing Hicks’s role as a large-scale crack distributor was

substantial,” id. at 916. Hicks’ sentence “became final” when his petition for a writ of certiorari

to the Supreme Court was denied. United States v. Hicks, 283 F.3d 380, 387 (D.C. Cir. 2002).

       None of Hicks’ subsequent collateral motions attacking his conviction and sentence,

under 28 U.S.C. § 2255, resulted in any relief. See United States v. Hicks, 911 F.3d 623, 626,

628 (D.C. Cir. 2018), cert. denied, 139 S. Ct. 2651 (2019) (affirming denial of Hicks’ § 2255

motion, challenging enhancement for “Reckless Endangerment During Flight,” under U.S.S.G. §


                                                  13
3C1.2, as “unconstitutionally void for vagueness,” since defendant “procedurally defaulted” by

failing to raise issue on direct appeal and failing to establish prejudice from application of §

3C1.2); Order, United States v. Hicks, No. 18-3020 (D.C. Cir. Sept. 19, 2018) (per curiam)

(denying certificate of appealability of district court’s denial of Hicks’ constitutional challenge

based on Graham, 560 U.S. at 48); Order, United States v. Hicks, No. 05-3167 (D.C. Cir. Feb.

24, 2006) (per curiam) (denying Hicks’ challenge to his sentence as unconstitutional under

United States v. Booker, 543 U.S. 220 (2005), because Booker does not apply retroactively);

Hicks, 283 F.3d at 380 (denying Hicks’ attempt to supplement his initial § 2255 motion with a

claim based on Apprendi, 530 U.S. at 466); Order (Nov. 6, 2000), ECF No. 491 (denying Hicks’

initial § 2255 motion asserting that government had an illegal agreement with a cooperating

witness at trial, that trial judge was “hostile to” counsel, and that government failed to provide

Brady material). Notably, in September 2018, when affirming the denial of Hicks’ request for a

certificate of appealability, the D.C. Circuit noted that “to the extent [Hicks] asserts that his life

sentence is unconstitutional because the drug quantity attributable to him was not submitted to

the jury and proved beyond a reasonable doubt, [Hicks] has not cited a ‘new rule of

constitutional law’ supporting this proposition, nor has he shown that any such rule was made

retroactive by the Supreme Court.” Order at 2, United States v. Hicks, No. 18-3020 (D.C. Cir.

Sept. 19, 2018) (per curiam).

        Hicks’ motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), for retroactive

application of a guideline amendment also resulted in no relief. See Mem. Order at 1 (Feb. 2,

2006), ECF No. 576 (denying motion for application of Amendment 505, “which lowered the

maximum base offense level to 38 for a defendant who, before the amendment, would have been




                                                  14
assigned a base offense level of between 38 and 42 based on the weight of drugs involved,” since

“it made no difference to” Hicks’ sentencing range under the GUIDELINES MANUAL).

       Having served approximately 26.5 years of his original life sentence, Hicks Suppl. Mot.

at 7, Hicks concedes that his sentencing range under the GUIDELINES MANUAL today remains life

in prison, just as the time of his original sentence, id. at 10. Nonetheless, he seeks a sentence

reduction, pursuant to Section 404 of the First Step Act, claiming that he should now be subject

to the penalties in 21 U.S.C. § 841(b)(1)(C), for which the maximum term of imprisonment is 20

years and the minimum term of supervised release is 3 years, since no drug quantity of 28 grams

or more was proven to a jury beyond a reasonable doubt in 1994. See Hicks Suppl. Mot. at 8.

Hicks thus seeks a sentence of time served and 3 years of supervised release. Id. at 2.

                       c.      Ronald Hughes

       Hughes’ convictions for the cocaine base distribution conspiracy in Count 1, and three

individual counts of distribution, or possession with intent to distribute, cocaine base in Counts

9, 12, and 13, were grouped together, under U.S.S.G. § 3D1.2(d). Hughes Presentence Report

(“Hughes PSR”) ¶ 87, ECF No. 627-1. His base offense level was 40, under U.S.S.G. §§

2D1.1(a)(3), (c)(2), based on the PSR’s attribution of responsibility to Hughes for 10.94

kilograms of cocaine base, a “pro rata portion of” the 21.87 kilograms of cocaine base distributed

by the First Street Crew from the time Hughes joined the conspiracy in the summer of 1990.

Sentencing Tr. (May 11, 1994) at 138:13-16; Hughes PSR ¶¶ 80, 88. Judge Greene observed

that the 10.94 kilogram amount reflected “about half of the rest of the conspiracy” and “was an

appropriate and proper amount.” Sentencing Tr. (May 11, 1994) at 138:13-16; see Hughes PSR

¶ 80. This quantity of 10.94 kilograms of cocaine base, therefore, was “a reasonable estimate . . .

that could have been reasonably foreseeable by” Hughes “and to have been distributed by the

conspiracy” during that time. Sentencing Tr. (May 11, 1994) at 138:16-18.


                                                 15
       Hughes objected to the 10.94 kilogram quantity, claiming “he was absent for seven

months in 1990 and 1991,” Sentencing Tr. (May 11, 1994) at 138:19-20, and any quantities in

the PSR’s estimate from that time period “should be deducted,” id. at 138:20-21, such that he

“should be held accountable, given those numbers, for 4.25 kilograms of cocaine,” Sentencing

Tr. (May 9, 1994) at 54:6-7. Rejecting those objections, Judge Greene found that Hughes was

“on the street selling” in the 1990 to 1991 time period, and even if the seven-month time period

were “deducted,” the “amount would still be over five kilos” and thus would not change Hughes’

base offense level. Sentencing Tr. (May 11, 1994) at 138:19-25–139:1.

       Hughes’ base offense level of 40 was increased by four levels: (1) two levels were added

for possession of a firearm, under U.S.S.G. § 2D1.1(b)(1), based on Hughes’ participation in

shooting death of Williams and on “co-conspirator testimony” corroborating Hughes’ possession

of guns during the conspiracy, Sentencing Tr. (May 9, 1994) at 69:10-13; Sentencing Tr. (May

11, 1994) at 139:4-6; Hughes PSR ¶ 89; and (2) two levels were added for obstruction of justice,

under U.S.S.G. § 3C1.1, because Hughes murdered Williams and threatened, while in D.C. jail,

to “shank [] up” Dequette Barr, another member of the First Street Crew, when he heard that

Barr planned to testify against Hughes at trial, Sentencing Tr. (May 9, 1994) at 69:14-19;

Sentencing Tr. (May 11, 1994) at 139:5-6; Hughes PSR ¶¶ 76, 92.

       Hughes’ total offense level of 44 was capped at an offense level of 43, under U.S.S.G. §

5A, comment. (n.2). Sentencing Tr. (May 11, 1994) at 139:7-8; Hughes PSR ¶ 97. This total

offense level, combined with Hughes’ criminal history category of III, based on “several” prior

“drug convictions,” Sentencing Tr. (May 11, 1994) at 139:5-6, resulted in a sentencing range

under the GUIDELINES MANUAL of life in prison, id. at 139:9-19; Hughes PSR ¶ 123.




                                               16
                               (i)     Hughes’ Sentence

        Hughes was sentenced to life imprisonment on the conspiracy conviction in Count 1, and

concurrent terms of 240 months’ imprisonment on Counts 9, 12, and 13 for distribution of a

detectable amount of cocaine base, followed by concurrent terms of 5 years of supervised release

on all counts. Hughes J&C at 2, 3.

                               (ii)    Hughes’ Direct Appeal and Collateral Challenges

        Hughes’ sentence was affirmed on direct appeal by the D.C. Circuit, over Hughes’

challenges to the admission of out-of-court statements by Williams, White, 116 F.3d at 911, the

timing of the government’s disclosure of its witness list and related Brady violations, id. at 918,

limitations placed on his cross-examination of three government witnesses, id. at 919, the

admission of narcotics expert testimony, id. at 921, the sufficiency of the evidence that Hughes

joined the conspiracy after his eighteenth birthday, id. at 922, the jury instructions on the drug

conspiracy, id. at 926, and the impartiality of the jury by which he was tried, id. at 928. The

D.C. Circuit highlighted the “ample evidence” that Hughes, with White, “murdered Williams.”

Id. at 916.

        In October 2000, Judge Robertson granted Hughes’ motion for a reduction of sentence,

under 18 U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10, based on retroactive application of

Amendment 505 to the Guidelines, which reduced the base offense level applicable for five to

fifteen kilograms of cocaine base to 38. See Order (Aug. 6, 2002) at 2, ECF No. 536; see also

U.S.S.G. App. C, amend. 536 (eff. Nov. 1, 1995) (adding Amendment 505 to list of retroactive

amendments). This retroactive amendment had the effect of reducing Hughes’ total offense level

to 42, and combined with his criminal history category of III, produced a sentencing range under

the GUIDELINES MANUAL of 360 months to life. Order (Aug. 6, 2002) at 2. Judge Robertson

concluded, in granting this discretionary reduction, that Hughes’ sentence on the conspiracy


                                                 17
conviction in Count 1 “should be reduced to 360 months,” and left “all other provisions of his

sentence” unchanged. Id. at 1, 2.

       At the same time, Hughes moved to vacate his sentence, under 28 U.S.C. § 2255, based

on Apprendi, 530 U.S. at 466. See id. Judge Robertson denied Hughes’ Apprendi challenge,

concluding Apprendi was not retroactively available to Hughes since Apprendi was “not a

watershed rule of procedure” that affected “the accuracy of the underlying convictions

themselves.” Id. at 6. Hughes’ other efforts to collaterally attack or reduce his sentence have

been unsuccessful. See Mem. Order (Nov. 9, 2006) at 7–9, ECF No. 578 (denying Hughes’ §

2255 claim of ineffective assistance of trial counsel); Order (Mar. 10, 2010) at 1–2, ECF No. 601

(denying Hughes’ motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) for

retroactive applications of Amendments 706 and 711, since these amendments did not lower his

sentencing range under the GUIDELINES MANUAL).

       Hughes completed his 360-month term of imprisonment on May 13, 2019 and is

currently serving his concurrent 5-year terms of supervised release. Hughes Reply at 1. Hughes

concedes that today, the bottom of his sentencing range under the GUIDELINES MANUAL remains

360 months. Hughes Mot. at 8. Even so, Hughes now seeks, pursuant to Section 404 of the First

Step Act, a reduction of his supervised release terms from 5 to 3 years, Hughes Reply at 2, 14,

claiming that he should now be subject to the penalties in 21 U.S.C. § 841(b)(1)(C), since no

drug quantity was proven to a jury beyond a reasonable doubt in 1994, id. at 2.

       B.      Statutory Background

       The Controlled Substances Act sets forth three statutory penalty ranges, of 10 years to

life in prison, 5 to 40 years in prison, and up to 20 years in prison, “applicable to a drug offender

depending primarily upon the kind and amount of drugs involved in the offense.” Dorsey v.

United States, 567 U.S. 260, 266 (citing 21 U.S.C. §§ 841(b)(1)(A)–(C)). At the time the


                                                 18
defendants were charged, convicted, and sentenced, and until 2010, the 10-years-to-life statutory

penalty range was triggered by a drug trafficking offense involving 50 grams or more of cocaine

base, 21 U.S.C. § 841(b)(1)(A)(iii) (1993), the 5-to-40-year range by a drug trafficking offense

involving 5 grams or more of cocaine base, id. § 841(b)(1)(B)(iii) (1993), and the 0-to-20-year

range by a drug trafficking offense involving only a detectable amount of cocaine base, id. §

841(b)(1)(C) (1993). This penalty scheme treated “crack cocaine crimes as far more serious”

than powder cocaine crimes, Dorsey, 567 U.S. at 266, “impos[ing] upon an offender who dealt in

powder cocaine the same sentence it imposed upon an offender who dealt in one one-hundredth

that amount of crack cocaine,” id. at 263.

       “During the next two decades, the [U.S. Sentencing] Commission and others in the law

enforcement community strongly criticized Congress’ decision to set the crack-to-powder

mandatory minimum ratio at 100–to–1.” Id. at 268. Thus, in 2010, well after the instant

defendants’ 1994 sentencings, Congress “accepted the Commission’s recommendations . . . and

enacted the” FSA into law, id. at 269, “reducing the crack-to-powder cocaine disparity from

100–to–1 to 18–to–1,” id. at 264. Specifically, FSA’s section 2, titled “Cocaine Sentencing

Disparity Reduction,” provides, in full:

       (a) CSA.—Section 401(b)(1) of the Controlled Substances Act (21 U.S.C.
       841(b)(1)) is amended—
              (1) in subparagraph (A)(iii), by striking “50 grams” and inserting “280
              grams”; and
              (2) in subparagraph (B)(iii), by striking “5 grams” and inserting “28
              grams”.

       (b) IMPORT AND EXPORT ACT.—Section 1010(b) of the Controlled
       Substances Import and Export Act (21 U.S.C. 960(b)) is amended—
              (1) in paragraph (1)(C), by striking “50 grams” and inserting “280 grams”;
              and
              (2) in paragraph (2)(C), by striking “5 grams” and inserting “28 grams”.

FSA, Pub. L. 111-220, § 2, 124 Stat. 2372. 2372 (2010).



                                                19
       The Supreme Court has summarized this statutory provision, stating that FSA’s section

2(a) “increased the drug amounts triggering mandatory minimums for crack trafficking offenses

from 5 grams to 28 grams in respect to the 5–year minimum and from 50 grams to 280 grams in

respect to the 10-year minimum.” Dorsey, 567 U.S. at 269. Although the FSA’s more lenient

penalties for crack cocaine offenses were retroactively available to defendants who committed a

drug offense prior to the FSA’s effective date of August 3, 2010, but were sentenced for the

offense after that date, see id. at 282, this new penalty regime did not apply to defendants

sentenced prior to August 3, 2010, such as the defendants in this case, see United States v.

Swangin, 726 F.3d 205, 207 (D.C. Cir. 2013).

       Recently, in December 2018, however, Congress enacted Section 404 of the First Step

Act to further the objective of the FSA by making sections 2 and 3 of the FSA retroactively

available. See First Step Act § 404. Section 404, titled “Application of Fair Sentencing Act,”

provides in full:

       (a) DEFINITION OF COVERED OFFENSE.—In this section, the term “covered
       offense” means a violation of a Federal criminal statute, the statutory penalties for which
       were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–
       220; 124 Stat. 2372), that was committed before August 3, 2010.

       (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a sentence for
       a covered offense may, on motion of the defendant, the Director of the Bureau of Prisons,
       the attorney for the Government, or the court, impose a reduced sentence as if sections 2
       and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in
       effect at the time the covered offense was committed.

       (c) LIMITATIONS.—No court shall entertain a motion made under this section to reduce
       a sentence if the sentence was previously imposed or previously reduced in accordance
       with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010
       (Public Law 111–220; 124 Stat. 2372) or if a previous motion made under this section to
       reduce the sentence was, after the date of enactment of this Act, denied after a complete
       review of the motion on the merits. Nothing in this section shall be construed to require a
       court to reduce any sentence pursuant to this section.




                                                 20
        Eligibility for relief under Section 404 is limited to defendants previously sentenced for

“a covered offense,” as defined in subsection (a), and not subject to the “limitations” in

subsection (c). Id. §§ 404(a), (c). For eligible defendants, subsection (b) authorizes a court to

exercise discretion to adjust the sentence by “impos[ing] a reduced sentence as if sections 2 and

3 of the [FSA] . . . were in effect at the time the covered offense was committed.” Id. § 404(b). 4

        The defendants’ pending motions request sentence reductions, based on the authorization

in Section 404(b) to apply retroactively FSA’s section 2. See generally White Mot; White

Reply, ECF No. 705; White Suppl. Reply, ECF No. 708; Hicks Suppl. Mot.; Hicks Reply, ECF

No. 706; Hicks Suppl. Reply, ECF No. 709. Hughes Mot.; Hughes Reply. The government

disputes that the defendants are eligible for any sentence reductions under Section 404, on the

ground that White, Hicks, and Hughes were not previously sentenced for a “covered offense,” as

defined in Section 404(a). See generally Gov’t’s Resp. (White), ECF No. 703; Gov’t’s Resp.

(Hicks), ECF No. 702; Gov’t’s Resp. (Hughes), ECF No. 704. Even if the defendants are

eligible, the government opposes any reduction of their sentences as “not warrant[ed]” and

“inappropriate.” Gov’t’s Resp. (Hicks) at 30, 31; accord Gov’t’s Resp. (White) at 29, 31;

Gov’t’s Resp. (Hughes) at 28, 29.

        Briefing on the defendants’ motions was completed on May 29, 2019 and these motions

are now ripe for resolution.




4
         The First Step Act’s Section 404 also made retroactive FSA’s section 2(b), which reduced drug penalties
for importation and export offenses, and FSA’s section 3, which eliminated the mandatory minimum sentence for
simple possession of crack cocaine. FSA §§ 2(b), 3; see Dorsey, 567 U.S. at 269 (explaining that FSA “also
eliminated the 5–year mandatory minimum for simple possession of crack”). Neither FSA’s sections 2(b) or 3 are at
issue here since none of the three defendants was convicted of importation offenses or simple possession.


                                                       21
II.    DISCUSSION

       White, Hicks, and Hughes’ pending motions for reduced sentences under Section 404 raise

several key questions with which district courts across the country are grappling and arriving at

different answers about the scope of eligibility and available relief as well as the applicability of

extant constitutional rules articulated in Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne

v. United States, 570 U.S. 99 (2013). Here, the government contends that the defendants are

ineligible for any relief and, thus, their motions should be “summarily denied.” Gov’t’s Resp.

(White) at 10; accord Gov’t’s Resp. (Hicks) at 1; Gov’t’s Resp. (Hughes) at 1. The Court

disagrees, finding instead that the defendants are eligible for relief under Section 404.

Nonetheless, White and Hicks are not entitled to the reductions they seek to time-served sentences,

nor is Hughes entitled to a reduced supervised release term, because any reduction is circumscribed

by 18 U.S.C. § 3582(c)(1)(B) and the express terms of the Section 404, and neither FSA nor the

First Step Act operate to apply retroactively the Apprendi/Alleyne line of cases barring reliance on

judicial factfinding to increase the statutory penalty for a crime beyond those facts found by a jury

beyond a reasonable doubt or admitted by the defendant (“Apprendi/Alleyne rule”).

       A.      Defendants Are Eligible For Relief Under the First Step Act’s Section 404.

       The parties agree that the defendants must meet the eligibility requirements under Section

404 to obtain a discretionary sentence reduction but dispute whether their convictions are

“covered offenses” within the meaning of the First Step Act’s Section 404(a). See White Mot at

2; Gov’t’s Resp. (White) at 12; Hicks Suppl. Mot at 2; Gov’t’s Resp. (Hicks) at 12; Hughes Mot.

at 2; Gov’t’s Resp. (Hughes) at 11. For the reasons discussed below, White, Hicks, and Hughes

are eligible for sentence reductions under Section 404.




                                                 22
         The defendants here are eligible for sentence reduction relief under Section 404 if they

have been previously sentenced “for a covered offense.” First Step Act § 404(b). 5 Eligibility

thus turns on the meaning of a “covered offense,” which is defined in Section 404(a) to “mean[]

a violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 of the Fair Sentencing Act of 2010 . . ., that was committed before August 3,

2010.” Id. § 404(a). A plain reading of this text establishes that eligibility for Section 404 relief

has two straightforward criteria: (1) the defendants must have been previously sentenced for “a

violation of a Federal criminal statute . . . that was committed before August 3, 2010,” and (2)

the “statutory penalties” for the “Federal criminal statute” applied to the defendants at sentencing

were modified by FSA’s section 2 or 3.

         White, Hicks, and Hughes were sentenced on Count 1 for federal statutory violations

occurring prior to August 3, 2010, under 21 U.S.C. §§ 846 and 841(b)(1)(A)(iii), a penalty

provision modified by FSA’s section 2. Consequently, these defendants are clearly eligible

under Section 404(a) for reductions of their sentences. For the same reason, White and Hicks are

eligible for reductions of their sentences on Count 5, which also applied the penalty under 21

U.S.C. § 841(b)(1)(A)(iii), and on Counts 11 and 18, which applied the penalty under 21 U.S.C.

§ 841(b)(1)(B)(iii), both of which penalty provisions were modified by FSA’s section 2. 6


5
          Eligibility for Section 404 relief is also limited “if the sentence was previously imposed or previously
reduced in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010,” or “if a
previous motion made under [Section 404] to reduce the sentence was . . . denied after a complete review of the
motion on the merits.” First Step Act § 404(c). These limitations do not apply to White, Hicks, or Hughes. See
White Mot. at 3 n.1 (“Neither limitation applies in this case.”); accord Hicks Suppl. Mot. at 3 n.1; Hughes Mot. at 3
n.1; see also generally Gov’t’s Resp. (White); Gov’t’s Resp. (Hicks); Gov’t’s Resp. (Hughes).
6
          By contrast, because the statutory penalties for 21 U.S.C. § 841(b)(1)(C) were not modified by FSA’s
sections 2 or 3, the defendants’ convictions for violations of that statutory provision do not trigger FSA’s sections 2
or 3 or eligibility for a sentence reduction under the First Step Act’s Section 404. Thus, White is not eligible for
sentence reductions for his convictions on Counts 6 and 7, and Hicks on Counts 8 and 10, or Hughes on Counts 9,
12 and 13. See United States v. Duggan, 771 F. App’x 261 (4th Cir. 2019) (unpublished) (“The offense for which
[the defendant] was convicted and sentenced - possession with intent to distribute a quantity of cocaine base, in
violation of 21 U.S.C. § 841(b)(1)(C) - was not modified by section 2 or 3 of the 2010 FSA. The district court thus
lacked jurisdiction to reduce [the defendant’s] sentence under the 2018 FSA.” (citing 18 U.S.C. § 3582(c)(1)(B))).


                                                          23
       The government reads Section 404(a)’s definition of “covered offense” differently.

Instead of a straightforward reading of the provision, the government contends that to be eligible,

the defendant’s “violation” must involve a quantity of crack cocaine that would have triggered a

different statutory penalty under FSA’s sections 2 or 3. Gov’t’s Resp. (White) at 23; accord

Gov’t’s Resp. (Hicks) at 23; Gov’t’s Resp. (Hughes) at 15. In other words, the defendants’

eligibility under the definition of “covered offense” is “determined based on the actual [drug]

quantity involved in the offense.” Gov’t’s Resp. (White) at 25; accord Gov’t’s Resp. (Hicks) at

25; Gov’t’s Resp. (Hughes) at 23. Since the defendants’ convictions on Count 1 involved a

conspiracy to distribute 21.87 kilograms of crack cocaine, as to White and Hicks, and 10.94

kilograms of crack cocaine as to Hughes—drug quantities exceeding the current 280 grams to

trigger the 10-year mandatory minimum, under 21 U.S.C. § 841(b)(1)(A)(iii)—the government

points out that “the statutory penalties for” the defendants’ violations on Count 1 “remain the

same.” Gov’t’s Resp. (White) at 12–13; Gov’t’s Resp. (Hicks) at 13–14; Gov’t’s Resp. (Hughes)

at 12. With no change in statutory penalties under FSA’s section 2, the defendants’ Count 1

convictions do not fall within Section 404(a)’s definition of “covered offense,” rendering the

defendants ineligible for any relief. Gov’t’s Resp. (White) at 12–13; Gov’t’s Resp. (Hicks) at

13–14; Gov’t’s Resp. (Hughes) at 12.

       Applying the same reasoning, the government asserts that White and Hicks are ineligible

on Count 5, because a violation of 18 U.S.C. § 1962(d) predicated on Count 1, and thereby

subject to the maximum life term of imprisonment provided in 21 U.S.C. § 841(b)(1)(A)(iii),

involved the same 21.87 kilograms of crack cocaine in Count 1. Gov’t’s Resp. (White) at 13;

Gov’t’s Resp. (Hicks) at 10 n.9, 13. Similarly, under the government’s theory, White is

ineligible for relief on Count 18, for violating of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii),




                                                 24
because the quantity involved was 49 grams, and, although the FSA “increased the threshold

crack quantity for” a § 841(b)(1)(B)(iii) “offense to 28 grams,” the drug quantity for White’s

“violation” exceeds 28 grams, and the “statutory penalties” for that “violation” remain

punishable under § 841(b)(1)(B)(iii). Gov’t’s Resp. (White) at 13. 7 The government is wrong

on this issue.

         The government grounds this drug-quantity-driven eligibility theory in the text of Section

404(a), explaining that “the eligibility inquiry” depends on whether the statutory penalties for the

“violation” that the defendant committed were modified by the FSA. Gov’t’s Resp. (White) at

14; Gov’t’s Resp. (Hicks) at 15; Gov’t’s Resp. (Hughes) at 13. This interpretation construes the

restrictive phrase, “the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010” (“Restrictive Clause”), as modifying the word “violation” and not the

closer noun phrase “Federal criminal statute.” Put another way, the government reads Section

404(a) as defining the term “covered offense” to mean “a violation of a Federal criminal statute,

the statutory penalties for [that violation] were modified by section 2 or 3 of the Fair Sentencing

Act of 2010 . . ., that was committed before August 3, 2010.” See First Step Act § 404(a)

(alteration and emphasis added).

         Premised on that reading of Section 404(a), the government proceeds further to interpret

the phrase “violation of a Federal criminal statute” to refer to a defendant’s actual conduct, i.e.,

the actual quantities of crack cocaine involved in a defendant’s offense. Gov’t’s Resp. (White)

at 14; Gov’t’s Resp. (Hicks) at 15; Gov’t’s Resp. (Hughes) at 14. As a necessary corollary to

that interpretation, the government contends that the actual drug quantities originally applied at


7
         By contrast, the government concedes that under its theory, Hicks is eligible for a reduction of his sentence
on Count 11, in violation of §§ 841(a)(1), 841(b)(1)(B)(iii), because for this “violation,” “[t]he PSR reflects that the
amount [Hicks] sold was just over 5 grams, but not 28 grams or more,” meaning he would now qualify for the 0-to-
20 year range provided in § 841(b)(1)(C). Gov’t’s Resp. (Hicks) at 14 n.11.


                                                          25
sentencing may be considered, notwithstanding that those quantities were not found by a jury

beyond a reasonable doubt, because the Apprendi/Alleyne rule does not apply. See Gov’t’s Resp.

(White) at 13; Gov’t’s Resp. (Hicks) at 14; Gov’t’s Resp. (Hughes) at 13. Hence, the

government’s narrow interpretation of “covered offense” would eliminate from eligibility for

sentencing reduction relief under Section 404(a), defendants whose sentencing exposure would

be no different under FSA’s Sections 2 or 3 in reliance on the drug quantities judicially found at

the original sentencing. Gov’t’s Resp. (White) at 13; Gov’t’s Resp. (Hicks) at 13; Gov’t’s Resp.

(Hughes) at 12. This would restrict eligibility to defendants whose offense conduct involved

“over 5 grams, but not 28 grams or more,” of cocaine base, Gov’t’s Resp. (Hicks) at 14 n.11, or

offense conduct involving over 50 grams, but not 280 grams or more of cocaine base.

       The government’s multi-layered construction of the “covered offense” definition in

Section 404(a) is inconsistent with both the statutory text and normal canons of statutory

interpretation. Moreover, as discussed more fully infra, in Part II.C., the government’s reading

tangles two separate issues regarding the scope of eligibility and application of Apprendi and

Alleyne to sentences originally imposed prior to the Supreme Court’s articulation of the

constitutional prohibition on use of judicial factfinding, including about drug quantities, that are

not found by a jury beyond a reasonable doubt or admitted by the defendant to increase the

severity of the authorized penalties. Importing the debate over whether the Apprendi/Alleyne

rule should apply to an analysis of eligibility and the proper construction of Section 404(a) is not

only misplaced but also unnecessary. The “covered offense” definition looks directly to whether

the statute of conviction was modified by FSA’s section 2 or 3, not a drug quantity finding,

making the eligibility determination distinct from any subsequent determinations of whether a




                                                 26
reduced sentence is available to a defendant under Section 404(b) and whether, if available, a

sentencing reduction should be granted as a matter of discretion.

         To unpack why the government’s drug-quantity-driven interpretation of Section 404(a)’s

definition of “covered offense” is wrong requires a “holistic endeavor” to “determine[] meaning

by looking not to isolated words, but to text in context, along with purpose and history.” Gundy

v. United States, 139 S. Ct. 2116, 2126 (2019) (internal quotations marks and citations omitted).

In this regard, the government’s drug quantity approach “misreads the text of the First Step Act,

undermines the purpose of the Act, and is inconsistent with the decisions of the vast majority of

courts that have decided this issue.” United States v. Rose, 379 F. Supp. 3d 223, 228 (S.D.N.Y.

2019). 8 Each of these points is discussed in turn.

                  1.       The Text of Section 404(a)

         A close textual analysis of Section 404(a) shows that the government’s starting

premise—that the Restrictive Clause modifies the noun “violation” and not the closer noun

phrase “Federal criminal statute”—is incorrect for three reasons: (1) the nearest-reasonable-

referent canon counsels that the Restrictive Clause modifies the closer noun phrase “Federal

criminal statute” and not the more distant word “violation”; (2) the government’s reading would

effectively render superfluous the words “Federal criminal statute” and “statutory” in Section

404(a); and (3) the past tense of the verb phrase “were modified” in Section 404(a) confirms that




8
         Although Rose’s reasoning on the proper interpretation of Section 404(a)’s definition of “covered offense”
is persuasive and relied on here, Rose’s application of Section 404 is not adopted entirely. For instance, in Rose, the
court concluded that “the scope of a sentencing proceeding authorized by the First Step Act is not constrained by §
3582(c)(1)(B), to the extent it is applicable.” Rose, 379 F. Supp. 3d at 232. In addition, the court reasoned that
since the Second Circuit had already held at the time of the Rose defendants’ original sentencings that “mandatory
minimum sentences can only be predicated on facts found by a jury beyond a reasonable doubt or admitted by the
defendant,” id. at 230–31, the Apprendi/Alleyne rule continued to apply in the subsequent Section 404 proceeding,
id. For the reasons discussed infra, in Parts II.B and C, these other holding in Rose are not followed here.


                                                          27
the Restrictive Clause modifies the phrase “Federal criminal statute” and not the word

“violation.”

       First, under the nearest-reasonable-referent canon, “[w]hen given its most natural

reading,” the Restrictive Clause modifies the nearer noun phrase “Federal criminal statute,” and

not the more distant word “violation.” Rose, 379 F. Supp. at 228; see First Step Act § 404(a)

(defining “covered offense” to “mean[] a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . .”).

“Because ‘[w]ords are to be given the meaning that proper grammar and usage would assign

them, . . . the rules of grammar govern statutory interpretation unless they contradict legislative

intent or purpose.” Nielsen v. Preap, 139 S. Ct. 954, 965 (2019) (first alteration in original)

(internal quotation marks and citations omitted). Relevant to this case, “ordinarily, and within

reason, modifiers and qualifying phrases attach to the terms that are nearest.” Grecian

Magnesite Mining, Indus. & Shipping Co., SA v. Comm’r of IRS, 926 F.3d 819, 824 (D.C. Cir.

2019); see also Barnhart v. Thomas, 540 U.S. 20, 26 (2003) (applying “the grammatical ‘rule of

the last antecedent,’ according to which a limiting clause or phrase . . . should ordinarily be read

as modifying only the noun or phrase that it immediately follows”); Jama v. Immigration &

Customs Enf’t, 543 U.S. 335, 343 (2005) (same) (quoting Barnhart, 540 U.S. at 26). Applying

this nearest-reasonable-referent canon, sometimes “label[ed]” the “rule of the last antecedent,”

Grecian, 926 F.3d at 824, the Restrictive Clause modifies the immediately preceding noun

phrase “Federal criminal statute,” see id. (“Labels aside, the point is the same: ordinarily, and

within reason, modifiers and qualifying phrases attach to the terms that are nearest.”).

       Second, on the government’s reading that the Restrictive Clause modifies “violation,” the

words “Federal criminal statute” and “statutory” in Section 404(a) become superfluous.




                                                 28
“Congress could have straightforwardly legislated that result by omitting from § 404(a) the

phrase ‘Federal criminal statute,’ which is already implied by the reference to” sections 2 and 3

of the FSA, “and the adjective ‘statutory’ before the noun ‘penalties.’” Rose, 379 F. Supp. 3d at

228. Had Congress written Section 404(a) that way, the definition of “covered offense” would

read to mean “a violation, the penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010, that was committed before August 3, 2010.” See id. Instead, Congress

“inserted two otherwise unnecessary references to federal statutes, making clear that eligibility is

determined by the statute(s) underlying the defendant’s conviction and penalty, not the

defendant’s offense conduct.” Id.

       The government counters that determining eligibility based on the statute underlying a

defendant’s conviction and penalty does not account for the word “violation,” and that word

demonstrated Congress’s intention to emphasize the “actual violation” a defendant “committed.”

See Gov’t’s Resp. (White) at 15 (“Congress intended courts assessing eligibility to take a case-

specific approach focusing on the actual violation at issue.”); accord Gov’t’s Resp. (Hicks) at 16;

Gov’t’s Resp. (Hughes) at 15. The word “violation,” however, still retains the meaning the

government gives that word when the Restrictive Clause is read to modify the noun phrase

“Federal criminal statute.” Section 404(a)’s definition of “covered offense” tethers eligibility to

the statute a defendant was found actually to have violated when sentence was imposed. In fact,

assessing eligibility based on the “actual” statutory violation for which a sentence was imposed

is more consistent with an “actual violation” than the government’s position, which requires

taking into account drug quantities and hypothesizing what statutory violation the defendant

could have been found to have violated had FSA’s sections 2 or 3 been in effect. Thus, the

government’s point that Congress emphasized the “actual violation” committed is perfectly




                                                29
consistent with reading the Restrictive Clause to modify the word “Federal criminal statute” and,

in fact, undercuts the government’s own interpretation.

       Finally, the government overlooks the past tense of the verb phrase “were modified” in

the Restrictive Clause. See Gundy, 139 S. Ct. at 2127 (analyzing Congress’s choice of “verb

tense” to discern the meaning of a statute); United States v. Wilson, 503 U.S. 329, 333 (1992)

(“Congress’ use of a verb tense is significant in construing statutes.”). The past tense of the

phrase “were modified” corroborates that the Restrictive Clause cannot modify the word

“violation” since that interpretation would narrow the class of defendants newly able to obtain

the benefit of FSA’s more lenient penalties for crack cocaine offenses, through Section 404, to a

class of none. On the government’s reading of Section 404(a), a defendant must have been

sentenced for a “violation” that was “committed before August 3, 2010,” and the statutory

penalties for this pre-August 3, 2010 “violation” must have been “modified” by FSA. The only

type of “violation” meeting these criteria would be one committed by a defendant convicted prior

to August 3, 2010, but not sentenced by that date, because prior to Section 404’s enactment, that

is the only circumstance in which the FSA was retroactively available, under the FSA itself. See

Dorsey, 567 U.S. at 273 (“Congress intended the [FSA’s] more lenient penalties to apply to those

offenders whose crimes preceded August 3, 2010, but who are sentenced after that date.”);

Swangin, 726 F.3d at 207 (“[B]ecause [the defendant] was convicted and sentenced before the

[FSA’s] August 3, 2010 effective date, he cannot benefit from retroactive application of the

[Act’s new] mandatory minimums.”). Consequently, the government’s position results in class

of zero defendants who are newly able to receive, through Section 404, consideration for FSA’s

more lenient penalties for crack cocaine offenses. That absurd result cannot be the proper

interpretation of Section 404(a). “Rather, the only ‘statutory penalties’ that the [FSA] could have




                                                 30
modified were the crack-cocaine penalties provided in the Controlled Substances Act.” Rose,
379 F. Supp. 3d at 229.

       In addition to the government’s incorrect reading of the Restrictive Clause, the

government’s theory, that a defendant is only eligible for consideration of relief under Section

404(a) if the statutory penalties triggered by his actual drug quantity would be different under

FSA, is undermined by Congress’s deliberate choice to define eligibility differently than the U.S.

Sentencing Commission’s policy statement at U.S.S.G. § 1B1.10(a)(2)(B). The Supreme Court

considered the Commission’s policy statement in Dillon v. United States, 560 U.S. 817 (2010),

observing that eligibility for application of a retroactive guideline amendment is limited to “those

whose sentence was based on a sentencing range subsequently lowered by the Commission.”

Gov’t’s Resp. (White) at 19 (quoting Dillon, 560 U.S. at 826); accord Gov’t’s Resp. (Hicks) at

19; Gov’t’s Resp. (Hughes) at 18. The government, relying on that observation, asserts, “The

First Step Act solely calls for the Court to determine whether the statutory penalties would have

been different based on the ‘violation’ the defendant ‘committed.’” Gov’t’s Resp. (White) at 19;

accord Gov’t’s Resp. (Hicks) at 19; Gov’t’s Resp. (Hughes) at 18.

       The problem in the government’s reasoning is that unlike the Sentencing Commission’s

policy statement, which expressly excludes from eligibility for relief any defendant for whom the

retroactive guideline amendment “does not have the effect of lowering the defendant’s applicable

guideline range,” U.S.S.G. § 1B1.10(a)(2)(B), Section 404(a)’s definition of “covered offense”

contains no such express exclusion tying eligibility only to when the FSA would have the effect

of lowering the defendant’s actual sentence. Instead, Section 404(a) focuses only on whether

FSA’s section 2 or 3 modified the statute of conviction and penalty. This highlights that

Congress defined eligibility in the “covered offense” definition in Section 404(a) differently than




                                                31
the criterion in U.S.S.G. § 1B1.10(a)(2)(B), limiting the relevancy, if any, of both U.S.S.G. §

1B1.10(a)(2)(B) and Dillon’s observation about this policy statement in interpreting the

definition of “covered offense” in Section 404(a).

               2.      The Purpose of Section 404

       The purpose of Section 404 confirms the textual analysis above. “[B]oth the Fair

Sentencing Act and the First Step Act have the remedial purpose of mitigating the unfairness

created by the crack-to-powder cocaine ratio.” Rose, 379 F. Supp. 3d at 229. The statute

accomplishes this remedial purpose by affording discretion to courts to reduce the sentences of

those defendants sentenced prior to the FSA, upon review of the circumstances of an individual

case. See First Step Act §§ 404(b), (c). Indeed, Congress intended, through Section 404, to

address the “inflexible mandatory minimum sentences” that did not “allow judges to distinguish

between drug kingpins, who should be [the] focus when it comes to criminal penalties, and lower

level offenders.” 164 CONG. REC. S7639-03, S7644 (daily ed. Dec. 17, 2018) (statement of Sen.

Durbin); see also 164 CONG. REC. S7745-01, S7748 (daily ed. Dec. 18, 2018) (statement of Sen.

Klobuchar) (“Significantly, this bill will not automatically reduce any one person’s prison

sentence. Instead, the bill simply allows people to petition courts . . . for an individualized

review based on the particular facts of their case.”); 164 CONG. REC. S7753-01, S7756 (statement

of Sen. Nelson) (“This legislation will allow judges to do the job that they were appointed to

do—to use their discretion to craft an appropriate sentence to fit the crime.”).

       In light of this remedial purpose, Section 404(a)’s eligibility requirement “should be

construed in favor of broader coverage,” Rose, 379 F. Supp. 3d at 229, tied to the statute

underlying a defendant’s conviction and penalty, see id. As noted, the government’s position,

keyed to drug quantity, limits eligibility only to those defendants responsible for drug trafficking

offenses involving more than 50 grams but less than 280 grams of crack cocaine, or more than 5


                                                 32
grams but less than 28 grams of crack cocaine. This narrow construction of eligibility

contravenes the remedial purpose of the statute to have courts take a second look at the sentences

for those defendants sentenced prior to the FSA. Furthermore, to the extent the statute’s text and

purpose are ambiguous—and they are not—reading the statute to extend eligibility to a broader

class of defendants comports with the rule of lenity’s “teaching that ambiguities about the

breadth of a criminal statute should be resolved in the defendant’s favor.” United States v.

Davis, 139 S. Ct. 2319, 2333 (2019).

       The government challenges this broad interpretation of eligibility as turning Section

404’s “goal on its head” because rooting eligibility in a defendant’s statute of conviction “giv[es]

earlier crack defendants” seeking reductions under Section 404 a lower penalty range that was

not available to “later crack defendants” sentenced under the FSA itself, creating a “mass

disparity” by requiring courts to impose reduced sentences “untethered to any actual facts.” See,

e.g., Gov’t’s Resp. (White) at 17, 23 (quoting United States v. Blocker, 2019 WL 2051957, at *5

(N.D. Fla. Apr. 25, 2019)); accord Gov’t’s Resp. (Hicks) at 17, 18, 23; Gov’t’s Resp. (Hughes)

at 16, 17, 22. As support, the government observes that if the defendants here “were resentenced

based on the fiction that” their convictions on Count 1, for a conspiracy to distribute of 21.87

kilograms of crack cocaine, as to White and Hicks, and 10.94 kilograms as to Hughes, “involved

only a ‘detectable’ [amount] of crack cocaine,” their “sentencing exposure would be far less than

that faced by everyone charged with the same crime after” the FSA, since the Court would need

to “blind” itself to “the actual quantity of crack involved in the defendants’ offenses.” Gov’t’s

Resp. (White) at 15, 17; Gov’t’s Resp. (Hicks) at 16, 17; Gov’t’s Resp. (Hughes) at 15, 16.

       The government’s argument that eligible Section 404 defendants could be subject to

lower penalty ranges than defendants subject to the FSA suffers a fatally flawed premise largely




                                                33
because the government tangles the application of the Apprendi/Alleyne rule with its

interpretation of Section 404(a). More precisely, the government’s “mass disparity” argument

puts the proverbial cart before the horse by incorrectly assuming that if a defendant is eligible for

a sentence reduction under Section 404(a), then the actual quantities of drugs involved in a

defendant’s violation must be ignored, based on Apprendi and Alleyne, when exercising

discretion under Section 404(b) to impose a reduced sentence as if FSA’s sections 2 and 3 were

in effect at the time of the covered offenses. As discussed infra in Part II.C, reading Section

404(a) to extend eligibility for a discretionary sentence reduction to defendants whose offense

conduct involved judicial factfinding of substantial quantities of crack cocaine does not require

application of the Apprendi/Alleyne rule and does not strip a court of discretion either to reduce,

or decline to reduce, a defendant’s sentence, based on that offense conduct. See First Step Act §

404(c) (“Nothing in this section shall be construed to require a court to reduce any sentence

pursuant to this section.”). Thus, the “mass disparity” that the government fears does not follow

from a threshold eligibility determination. 9

                  3.       The Weight of Persuasive Authority

         Finally, the “weight of persuasive authority” supports reading Section 404(a) and

determining eligibility by reference to the statute underlying a defendant’s conviction and

penalty. Rose, 379 F. Supp. 3d at 230 (collecting district court cases reaching this same

conclusion); see also United States v. Martin, No. 03-CR-795 (ERK), 2019 WL 2571148, at *2

(E.D.N.Y. June 20, 2019) (“[I]t appears a majority of district courts . . . have read the statute


9
          At the same time, disparities in sentences between defendants subject to Section 404 of the First Step Act
and those defendants sentenced on or after August 3, 2010 under the FSA will likely arise since the latter defendants
had a plenary sentencing hearing at which Apprendi and its progeny applied. As discussed infra in Parts II.B, C, and
D, Section 404 is not such a plenary sentencing hearing and, further, is silent as to application of extant
constitutional jurisprudence on the Sixth Amendment right to a jury trial in this sentence-modification proceeding.
Sentencing disparities may—and perhaps should—be considered, however, in deciding whether to exercise
discretion to grant a sentence reduction under the First Step Act.


                                                         34
differently” than the government (collecting cases)). “While a small number of courts in earlier

decisions have adopted the government’s interpretation with respect to eligibility determinations,

those cases remain outliers.” United States v. Lutcher, No. CR 03-338, 2019 WL 3006414, at *3

(E.D. La. July 10, 2019).

                                         *       *       *

       Accordingly, since the statutory penalties for each of the statutes underlying the

defendants’ convictions on Counts 1, 5, 11, and 18 were modified by FSA’s section 2, the

defendants were sentenced for “covered offense[s]” under Section 404(a) and are eligible for

review of their sentences, under Section 404(b), to determine whether and to what extent a

sentence reduction is warranted.

       B.      The Nature of Section 404 Sentence Reduction Proceedings

       Next, the defendants urge that a proceeding under Section 404 for eligible defendants is a

“freestanding remedy” that authorizes imposition of a reduced sentence “independent” of any

direction otherwise in 18 U.S.C. § 3582(c). White Reply at 11; Hicks Reply at 10; Hughes

Reply at 10. This statute provides, in relevant part, that “[t]he court may not modify a term of

imprisonment once it has been imposed except that—[] in any case— . . . the court may modify

an imposed term of imprisonment to the extent otherwise expressly permitted by statute . . . .”

18 U.S.C. § 3582(c)(1)(B). Even if § 3582(c)(1)(B) were applicable, the defendants posit this

would be “immaterial” since that statute “does not limit the relief afforded under the First Step

Act in any way,” such that Section 404 provides “broad . . . resentencing authority,” including

entitling the defendants to be present at any sentence modification hearing. White Mot. at 8;

White Reply at 11, 12; accord Hicks Suppl. Mot. at 8; Hicks Reply at 10, 11; Hughes Mot. at 7;

Hughes Reply at 11, 12. The defendants are wrong.




                                                35
       The clear statutory direction from 18 U.S.C. § 3582(c) is that “[t]he court may not modify

a term of imprisonment once it has been imposed,” unless one of the exceptions in § 3582(c)

applies. Consequently, the exception at § 3582(c)(1)(B), which permits a modification “to the

extent otherwise expressly permitted by statute,” serves as the vehicle for this proceeding under

Section 404. Moreover, contrary to the defendants’ assertions, this means that the defendants are

entitled to adjustments in their otherwise final sentences only as expressly authorized in Section

404, and are not entitled to a plenary resentencing hearing, at which the defendants are present.

               1.      First Step Act Section 404 Proceedings Are Subject to 18 U.S.C. §
                       3582(c)(1)(B).

       “Courts have reached different conclusions on the open question of whether Section

404(b) motions are governed by 18 U.S.C. § 3582(c).” United States v. Mitchell, No. CR 05-

00110 (EGS), 2019 WL 2647571, at *5 (D.D.C. June 27, 2019) (acknowledging the division but

declining to resolve the issue). Section 3582(c) states plainly that “[t]he court may not modify a

term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c); see also Dillon, 560 U.S.

at 819 (“A federal court generally ‘may not modify a term of imprisonment once it has been

imposed.’” (quoting § 3582(c)); Pepper v. United States, 562 U.S. 476, 502 n.14 (2011) (“Once

imposed, a sentence may be modified only in very limited circumstances.” (citing § 3582(c)).

This “rule of finality,” however, “is subject to” the “narrow exceptions” set forth in § 3582(c).

Freeman v. United States, 564 U.S. 522, 526 (2011) (plurality), holding modified in other

respects by Hughes v. United States, 138 S. Ct. 1765 (2018).

       Those “narrow exceptions” authorizing modification of an otherwise final federal

sentence include when the Director of the Bureau of Prisons or a defendant has moved for

compassionate release, 18 U.S.C. § 3582(c)(1)(A), when a defendant was sentenced “to a term of

imprisonment based on a sentencing range that has subsequently been lowered by the Sentencing



                                                36
Commission,” id. § 3582(c)(2), or “to the extent otherwise expressly permitted by statute or by

Rule 35 of the Federal Rules of Criminal Procedure,” id. § 3582(c)(1)(B). In enacting § 3582(c),

Congress sought to make clear that “a court may not modify a sentence,” but included these

exceptions as “safety valves,” to “assure the availability of specific review and reduction of a

term of imprisonment” in “particularly compelling situations.” S. REP. No. 98-225, at 121

(1984), reprinted in 1984 U.S.C.C.A.N. 3182, 3304.

       Here, the only one of § 3582(c)’s narrow exceptions applicable is that authorization to

modify the defendants’ sentences must be “expressly permitted by statute.” 18 U.S.C. §

3582(c)(1)(B); S. REP. No. 98-225, at 121 (“Subsection (c)(1)(b) simply notes the authority to

modify a sentence if modification is permitted by statute or by Rule 35 of the Federal Rules of

Criminal Procedure.”). The statute authorizing a modification of the defendants’ sentences in

this case, of course, is the First Step Act’s Section 404, which must be read to operate through

the exception at § 3582(c)(1)(B). See Duggan, 2019 WL 2511871, at *1 (affirming application

of 18 U.S.C. § 3582(c)(1)(B) in a Section 404 proceeding).

       Indeed, Section 404 contains no provision making § 3582(c)’s rule of finality

inapplicable, and Section 404 was enacted against the backdrop of § 3582(c). See United States

v. Barber, No. CR 0:09-207-04 (CMC), 2019 WL 2526443, at *3 (D.S.C. June 19, 2019) (noting

the “classic judicial task of reconciling many laws enacted over time, and getting them to ‘make

sense’ in combination” (quoting United States v. Fausto, 484 U.S. 439, 452-53 (1988))). To

construe Section 404 to operate independently would inappropriately render the statute

incompatible with § 3582(c), by abrogating § 3582(c)’s plain instruction that “[t]he court may

not modify a term of imprisonment once it has been imposed,” unless one of the exceptions in §

3582(c) applies.




                                                37
       Furthermore, “[i]t is a fundamental canon of statutory construction that the words of a

statute must be read in their context and with a view to their place in the overall statutory

scheme.” Gundy, 139 S. Ct. at 2126 (internal quotation marks and citation omitted).

Congressional intention that Section 404 be read in conjunction with, rather than independent of,

§ 3582(c) is apparent from a review of the First Step Act as a whole. Indeed, the First Step Act’s

Section 603 amended § 3582(c)(1)(A)’s exception to § 3582(c)’s rule of finality for

compassionate release to allow a defendant, in certain circumstances, to “bring a motion on [his

own] behalf.” First Step Act § 603. Section 603 thus amended the same subsection and even

paragraph of § 3582(c) that the defendants deny applies here.

       Moreover, Section 404 appears in “Title IV” of the First Step Act, titled “Sentencing

Reform,” and that Title’s provisions demonstrate Congress’s intention to maintain the finality of

sentences already imposed. For example, Section 401, to “reduce and restrict enhanced

sentencing for prior drug felonies,” and Section 403, to clarify 18 U.S.C. § 924(c)’s penalty

provisions, apply to “any offense that was committed before the” First Step Act’s enactment, “if

a sentence for the offense” had “not been imposed” by that date. First Step Act §§ 401(c),

403(b). Similarly, Section 402, broadening the availability of existing safety valve relief under

18 U.S.C. § 3553, applies “only to a conviction entered on or after the date of enactment of” the

First Step Act. First Step Act § 402. Sections 401, 402 and 403, thus, are not retroactively

available to those already sentenced. See United States v. Wiseman, No. 18-3904, 2019 WL
3367615, at *3 (6th Cir. July 26, 2019) (explaining that “the First Step Act is largely forward-

looking and not retroactive” (citing First Step Act § 401)). These other provisions in the First

Step Act’s Title IV highlight Congress’s intention that the law’s sentencing reforms were not

intended to disturb the finality of sentences, as provided in § 3582(c), absent congressional




                                                 38
authorization. To adopt the defendants’ contrary position would require ignoring Congress’s

obvious consideration of § 3582(c) within the First Step Act to find that § 3582(c)’s rule of

finality was impliedly made inapplicable to Section 404. This is a dubious inference given the

full and plain text of the First Step Act.

        Accordingly, this Court rejects the defendants’ claim that Section 404 created a

“freestanding remedy that authorizes the district court to impose a reduced sentence for a

covered offense,” independent of § 3582(c), White Reply at 11; accord Hicks Reply at 10;

Hughes Reply at 10, since that position fails to grapple with the statutory text of both § 3582(c)

and the First Step Act that compel the contrary conclusion.

                2.      The Defendants Are Not Entitled to Plenary Resentencing Hearings
                        with Defendants Present.

        The fact that § 3582(c) governs sentence reductions for eligible defendants under Section

404 has at least two consequences disputed here for the scope and logistics of these proceedings.

First, § 3582(c)(1)(B), together with the explicit direction in Section 404(b) that a sentence

modification is authorized “as if sections 2 and 3 of the [FSA] were in effect at the time the

covered offense was committed,” indicates that Section 404 provides a “circumscribed

opportunity” for “sentencing relief,” and “does not include changes to features of earlier

sentencing decisions not affected by” Section 404. United States v. Dunn, 631 F.3d 1291, 1293

(D.C. Cir. 2011) (internal quotation marks omitted) (discussing § 3582(c)(2) and quoting Dillon,
560 U.S. at 827). “This is so because it would be quite incongruous” for § 3582(c)(1)(B) to

“provide[] an avenue for sentencing adjustments wholly unrelated to” Section 404’s express

authorization to modify a sentence only in a particular way. Id. at 1293 (internal quotation marks

and citation omitted). Indeed, if § 3582(c)(1)(B) “permitted sentencing adjustments unrelated

to” the statutory authorization for a modification, every congressional authorization to reduce



                                                 39
previously imposed criminal penalties “would carry a significant collateral windfall to all

affected prisoners, reopening every aspect of their original sentences” and eviscerating §

3582(c)’s overarching rule of finality. Id. at 1294 (internal quotation marks and citation

omitted).

         Notwithstanding this statutory backdrop, the defendants characterize Section 404 as

providing “resentencing” authority, rather than just “[m]odification of an imposed term of

imprisonment,” as § 3582(c) is titled. White Mot. at 8; accord Hicks Suppl. Mot. at 8; Hughes

Mot. at 7. The defendants reason that, even if applicable, § 3582(c)(1)(B) authorizes a

modification to the extent “expressly permitted by statute,” and, in the defendants’ view, Section

404 confers “broad . . . resentencing authority,” with “only the implied limitation that the Court

cannot impose a sentence lower than any statutory mandatory minimum applicable under the

[FSA] to the defendant’s offenses of conviction.” White Mot. at 8; White Reply at 11 (emphasis

omitted); accord Hicks Suppl. Mot. at 8; Hicks Reply at 11; Hughes Mot. at 6–7; Hughes Reply

at 11. 10 The defendants discount precedents emphasizing the circumscribed nature of a §

3582(c)(2) proceeding for retroactive guideline amendments, such as Dillon and its progeny, as

not controlling whether a Section 404 proceeding, under § 3582(c)(1)(B), is a similarly limited

proceeding. White Reply at 12; Hicks Reply at 12; Hughes Reply at 12.

         The defendants are correct up to a point. Section 3582(c)(1)(B) circumscribes the

authority to modify a sentence co-extensively with the statute authorizing such modification and


10
         The defendants have not identified the precise contours of their argument that Section 404 authorizes a
“broad scope of resentencing authority.” White Mot. at 8; Hicks Suppl. Mot. at 8; Hughes Mot. at 6–7. For
instance, the defendants, at a minimum, seek, application of “current law,” see, e.g., White Reply at 11, regardless of
whether that law was affected in any way by FSA’s sections 2 or 3, as well as a “resentencing hearing,” id. at 14, to
“impose a new sentence . . . in place of” the defendants’ “current sentence[s],” id. at 11. Notwithstanding the
defendants’ intimation that Section 404 entitles them to a plenary resentencing for imposition of a new sentence, the
defendants have not gone so far to claim that they are entitled to the full array of sentencing procedures and rights
provided for in Federal Rule of Criminal Procedure 32, such as the preparation of a new presentence investigation
report. See generally FED. R. CRIM. P. 32.


                                                          40
thus the limits on any modification must be found in the authorizing statute. The defendants veer

off from the statutory language in Section 404, however, to construe this provision as authorizing

broad, plenary resentencing authority. On this point, Dillon’s analysis provides helpful and

binding precedent.

       In Dillon, the Supreme Court concluded that in § 3582(c)(2), Congress did not authorize

a “plenary resentencing proceeding” because § 3582(c)(2) only granted the power to “‘reduce’

an otherwise final sentence in circumstances specified by the [U.S. Sentencing] Commission”

and applied “only to” a “limited class of prisoners” whose sentences were, pursuant to the

Commission’s policy statement at U.S.S.G. § 1B1.10 “based on a sentencing range subsequently

lowered by the Commission.” 560 U.S. at 825–26. Thus, in Dillon, the Supreme Court focused

on the Commission’s policy statement to assess the contours of judicial authority to modify an

otherwise final sentence. See id.

       Similarly, here, modifications to a sentence under § 3582(c)(1)(B) and Section 404 are

circumscribed by the “express” terms of Section 404. Section 404, in turn, authorizes a reduced

sentence only “as if” FSA’s sections 2 and 3 “were in effect at the time the covered offense was

committed.” First Step Act § 404(b). Even more limiting, the reduction is available only to an

eligible defendant who was sentenced for a “covered offense,” id., and is not excluded by the

“limitations” in Section 404(c), id. § 404(c). Congress, therefore, did not expressly or otherwise

authorize a “plenary resentencing proceeding” in Section 404. See Dillon, 560 U.S. at 826.

       A second circumstance flowing from Section 404 being governed by § 3582(c) relates the

general requirement that at any sentencing, a hearing be held at which the defendant is present.

See FED. R. CRIM. P. 32(i), 43(a)(3). Here, the defendants have voluntarily waived their presence

at any hearing for sentence modification under Section 404, but only if their requests for a




                                                41
reduction in their sentences are granted. White Reply at 15; Hicks Reply at 15; Hughes Reply at

14. Otherwise, they demand that they be physically present at what they characterize as a

“resentencing hearing.” White Reply at 2; Hicks Reply at 2; Hughes Reply at 1. Yet, because

this proceeding “involves the . . . reduction of sentence under . . . 18 U.S.C. § 3582(c),” FED. R.

CRIM. P. 43(b)(4), no hearing is required and the defendants “need not be present,” id. “Other

district courts analyzing First Step Act motions for relief agree.” Barber, 2019 WL 2526443, at

*3 (collecting cases); see also Dillon, 560 U.S. at 826 (explaining that Federal Rule of Criminal

Procedure 43(b)(4) “sets the proceedings authorized by § 3582(c)(2) . . . apart from other

sentencing proceedings” by not requiring that “a defendant be present at ‘sentencing’”).

Consequently, no hearing is required to afford the defendants an opportunity to be present and,

given the comprehensiveness of the briefing and record in this case, the Court concludes that no

hearing is necessary.

       C.      Apprendi and Alleyne Do Not Apply to Section 404 Sentence-Modification
               Proceedings.

       The Supreme Court has “repeatedly explained [that] any increase in a defendant’s

authorized punishment contingent on the finding of a fact requires a jury and proof beyond a

reasonable doubt no matter what the government chooses to call the exercise.” United States v.

Haymond, 139 S. Ct. 2369, 2379 (2019) (plurality) (internal quotation marks and citation

omitted); see also United States v. Stoddard, 892 F.3d 1203, 1219 (D.C. Cir. 2018) (noting that

under the Sixth Amendment, “facts ‘that increase the prescribed range of penalties to which a

criminal defendant is exposed,’” (quoting Apprendi, 530 U.S. at 490), and “[f]acts that increase

the mandatory minimum sentence are [ ] elements and must be submitted to the jury and found

beyond a reasonable doubt,” (quoting Alleyne, 570 U.S. at 103) (alterations in original)). The

defendants invoke this Apprendi/Alleyne rule to argue that only drug quantities found by a jury



                                                 42
beyond a reasonable doubt may be relied on when exercising discretion under Section 404(b) to

“impose a reduced sentence as if Sections 2 or 3” of the FSA were in effect, since those drug

quantities “determine” their “statutory ranges.” White Reply at 4; Hicks Reply at 4; Hughes

Reply at 4. Given that for the defendants’ convictions on Count 1, “the jury found no specific

amount of crack cocaine,” and for White’s conviction on Count 18 and Hicks’ conviction on

Count 11, the jury found only “5 grams or more” of crack cocaine, the defendants argue they

“cannot be responsible for anything more than a detectable amount of crack cocaine for purposes

of Count 1” and Count 5, and only 5 grams for Counts 11 and 18. White Mot. at 9; Hicks Mot.

at 9; Hughes Mot. at 7. Based on those quantities, their offenses are now “punishable under §

841(b)(1)(C) with a statutory maximum of 20 years of imprisonment.” White Mot. at 9; accord

Hicks Suppl. Mot. at 9; Hughes Mot. at 7. The defendants protest that “[a]pplying any greater

statutory penalties to” their “offenses of conviction would be a return to an unconstitutional

practice of basing a defendant’s statutory range on judge-found facts.” White Mot. at 9; accord

Hicks Suppl. Mot. at 9; Hughes Mot. at 7–8. The defendants are, again, wrong.

       In making this argument—and presumably confident in adoption of their position that the

statutory maximum of 20-years’ imprisonment under 21 U.S.C. §841(b)(1)(C) applies—the

defendants do not contest the quantities of drugs for which they were each found accountable on

their separate counts of conviction. White Mot. at 10 n.6; Hicks Suppl. Mot. at 10 n.7; Hughes

Mot. at 8 n.4. Nor do the defendants contest their original guideline sentencing ranges,

conceding that, even if their guideline sentencing ranges were re-calculated under the current

GUIDELINES MANUAL and as if FSA’s section 2 were in effect, those sentencing ranges would

remain the same as the sentences they are currently serving. White Mot. at 11; Hicks Suppl.

Mot. at 10; Hughes Mot at 8. Moreover, the defendants agree that their full offense conduct may




                                                43
be considered in deciding whether to impose a reduced sentence under the First Step Act’s

Section 404(b). See White Reply at 17 (“White does not seek to minimize the offense conduct in

this case; he acknowledges that the offense conduct was serious, but he strongly disagrees that it

merits a sentence of life in prison without the possibility of parole . . . .”); accord White Reply at

18–19 (“Hicks does not seek to minimize the offense conduct in this case . . . .”); Hughes Reply

at 17 (“Hughes does not seek to minimize the offense conduct in this case . . . .”).

       Apprendi and Alleyne’s holdings, rooted in the Sixth Amendment right to a jury trial, are

not implicated here because (1) Section 404 does not increase any defendant’s sentencing

exposure; (2) Section 404 relief for eligible defendants is discretionary; and (3) Section 404 does

not authorize retroactive application of Apprendi and Alleyne to the defendants’ 1994 sentences.

Each reason is discussed seriatim.

               1.      Apprendi and Alleyne Do Not Apply Because the Defendants’ Statutory
                       Penalty Range May Not Be Increased.

       Apprendi and Alleyne do not prohibit consideration of the defendants’ judge-found drug

quantities in a sentence modification proceeding under Section 404 because the defendants’

statutory penalty ranges cannot be increased. This statutory provision authorizes only two

possible outcomes: the defendants’ statutory ranges may remain the same, as originally decided

in 1994, or be reduced. See First Step Act § 404(b) (solely permitting imposition of a “reduced

sentence”); id. § 404(c) (referring to “motion made under this section to reduce a sentence”).

Thus, consideration of a sentence reduction under Section 404 does not serve to “increase either

the statutory maximum or minimum” or produce a “new, aggravated crime” that would trigger

the Sixth Amendment right to have a jury finding beyond a reasonable doubt. See Alleyne, 570
U.S. at 113 & n.2; see also United States v. Banuelos, No. 02-CR-084 WJ, 2019 WL 2191788, at

*3 (D.N.M. May 21, 2019) (concluding Apprendi and Alleyne were inapposite to First Step Act’s



                                                  44
Section 404, because “[d]eclining to reduce a sentence is not tantamount to an increase,” and this

provision does not “implicate Defendant’s right to a jury trial”).

       The defendants object that reliance on the judge-found drug quantities from their original

sentencing hearing would leave their statutory penalty ranges the same and thereby “effectively”

increase their statutory penalty ranges applicable in this sentence modification proceeding.

White Reply at 7; accord Hicks Reply at 7; Hughes Reply at 7. This objection ignores the

significance of the contextual limits on a Section 404 proceeding, namely: the defendants face no

possibility, let alone even a sliver of risk, that any factual matters may be considered mandating

any increase in their already final sentences. As the Supreme Court explained in Dillon, when

considering authorization, under § 3582(c)(2), for a sentence reduction due to a retroactive

guideline amendment, these sentence-modification proceedings “are not constitutionally

compelled” and thus “no constitutional requirement of retroactivity [] entitles defendants

sentenced to a term of imprisonment to the benefit of subsequent” amendments that would result

in more lenient sentences. 560 U.S. at 828. The exceptions to an otherwise final judgment

provided in § 3582(c) are a “congressional act of lenity intended to give prisoners the benefit of

later enacted adjustments to the judgments reflected in the Guidelines,” id., or a statute. In this

way, such sentence-modification proceedings “are readily distinguishable from other sentencing

proceedings” with a “substantially different purpose,” id. at 830, and thus “do not implicate the

Sixth Amendment right to have essential facts found by a jury beyond a reasonable doubt,” id. at

828. Instead, while “[t]aking the original sentence as given, any facts found by a judge at a §

3582(c)(2) proceeding do not serve to increase the prescribed range of punishment” but rather

only affect “the judge’s exercise of discretion within that range,” and “the exercise of such




                                                 45
discretion does not contravene the Sixth Amendment even if it is informed by judge-found

facts,” id. at 828–29 (citing Apprendi, 530 U.S. at 481).

       For these reasons, the contextual difference between a sentence-modification proceeding

under § 3582(c) and a sentencing hearing means that Apprendi and Alleyne simply do not apply

here. See United States v. Cook, 594 F.3d 883, 890 (D.C. Cir. 2010) (rejecting defendant’s

argument, made in support of sentence reduction under § 3582(c)(2), that “his 1994 mandatory

minimum sentence [was] unlawful,” under Apprendi, citing the “standard practice for the

sentencing court to make findings of fact on drug quantity,” since such consideration was distinct

from the “narrow section 3582(c)(2) determination”).

       Notably, the same argument put forward by the defendants—that relying on judge-found

facts “effectively” to leave a statutory mandatory minimum penalty in place runs afoul of the

Apprendi/Alleyne rule—has been made unsuccessfully in the analogous context of the safety-

valve provision at 18 U.S.C. § 3553(f), which “exempts covered offenses from mandatory-

minimum sentences.” United States v. Mosquera-Murillo, 902 F.3d 285, 287 (D.C. Cir. 2018).

Specifically, § 3553(f) provides that, for certain enumerated offenses, “‘the court shall impose a

sentence pursuant to [the sentencing] guidelines . . . without regard to any statutory minimum

sentence, if the court finds at sentencing’ that five requirements have been met.” Id. at 292

(alterations in original) (quoting § 3553(f)). Eight Circuit Courts of Appeals have considered,

and unanimously rejected, claims that Alleyne requires facts precluding safety-valve eligibility to

be found by a jury beyond a reasonable doubt, because those facts, effectively, increase a

defendant’s statutory penalty range by leaving intact the defendant’s applicable mandatory

minimum. See United States v. Fincher, 929 F.3d 501, 504 (7th Cir. 2019) (concluding Alleyne

does not bar “judicial factfinding of safety-valve eligibility factors,” and noting “[e]ach of the




                                                 46
other circuits that have considered the question” likewise reached the same conclusion (citing

United States v. Leanos, 827 F.3d 1167, 1169–70 (8th Cir. 2016); United States v. King, 773
F.3d 48, 55 (5th Cir. 2014); United States v. Lizarraga-Carrizales, 757 F.3d 995, 997–99 (9th

Cir. 2014); United States v. Harakaly, 734 F.3d 88, 97–99 (1st Cir. 2013); and also citing United

States v. Caballero, 672 F. App’x 72, 74–75 (2d Cir. 2016); United States v. Juarez-Sanchez,

558 F. App’x 840, 843 (10th Cir. 2014); United States v. Silva, 566 F. App’x 804, 807–08 (11th

Cir. 2014))). “Underlying these decisions is the recognition that a mandatory minimum sentence

is not increased by the defendant’s ineligibility for safety-valve relief. Rather, it is already

triggered by the offense; the safety-valve provision merely provides lenity.” Fincher, 929 F.3d

at 504.

          In this case, too, reliance on judge-found drug quantities to determine how FSA’s

sections 2 or 3 would apply were these new penalties in effect at the time the covered offense

was committed, see First Step Act § 404(b), cannot be tantamount to an increase, or aggravation,

of the defendants’ statutory penalty ranges, which were already determined in 1994, see Fincher,
929 F.3d at 504. Section 404 “merely provides lenity” to impose a reduced sentence, potentially

below that original and otherwise final statutory penalty range. Id.; see also Dillon, 560 U.S. at

828. Since Section 404 cannot aggravate the defendants’ statutory penalties, Apprendi and

Alleyne “do[] not apply to judicial factfinding that precludes” or limits relief under Section 404.

Fincher, 929 F.3d at 504.

                 2.     Apprendi and Alleyne Do Not Apply Because Section 404 Relief is
                        Discretionary.

          No sentence reduction is required under Section 404. See First Step Act § 404(c)

(“Nothing in this section shall be construed to require a court to reduce any sentence pursuant to

this section.”). Section 404(b) also makes abundantly clear the discretionary nature of any



                                                  47
sentence reduction, providing that “[a] court . . . may . . . impose a reduced sentence.” Id. §

404(b) (emphasis added). The government addresses only in passing, and the defendants not at

all, the import of Section 404’s express authorization of judicial discretion on the applicability of

the Sixth Amendment right to a jury trial on facts that increase either the statutory maximum or

minimum. See Gov’t’s Resp. (White) at 19; Gov’t’s Resp. (Hicks) at 19; Gov’t’s Resp.

(Hughes) at 18. This grant of judicial discretion confirms that the Apprendi/Alleyne rule does not

apply here.

       The Supreme Court’s exposition, in United States v. Booker, of the applicability of

Apprendi and its progeny to judge-found facts under a mandatory guideline system is instructive.

Booker “reaffirm[ed] [the] holding in Apprendi,” 543 U.S. at 244, to conclude the Sixth

Amendment is violated by imposition of an enhanced sentence under mandatory guidelines

based on judge-found facts (other than a prior conviction) that were not found by the jury or

admitted by the defendant, id. The remedy was to treat the U.S. Sentencing Guidelines as

advisory rather than mandatory to comport with the Sixth Amendment, since “[i]f the Guidelines

as currently written could be read as merely advisory provisions that recommended, rather than

required, the selection of particular sentences in response to differing sets of facts, their use

would not implicate the Sixth Amendment.” Id. at 233. Booker reasoned that courts

undoubtedly have “the authority . . . to exercise broad discretion in imposing a sentence within a

statutory range” and thus the “constitutional issues presented . . . would have been avoided

entirely if Congress had omitted from the [Sentencing Reform Act] the provisions that ma[de]

the Guidelines binding on district judges.” Id.

       Likewise, Section 404 serves to “recommend, rather than require, the selection of

particular sentences in response to differing sets of facts.” Id. at 233; see also Beckles v. United




                                                  48
States, 137 S. Ct. 886, 893 (2017) (“Yet in the long history of discretionary sentencing, this

Court has ‘never doubted the authority of a judge to exercise broad discretion in imposing a

sentence within a statutory range.’” (quoting Booker, 543 U.S. at 233)). The exercise of

discretion through Section 404 thus does “not implicate the Sixth Amendment.” Booker, 543
U.S. at 233.

       To be sure, some district courts have found that Apprendi and Alleyne apply in Section

404 proceedings despite the discretionary nature of this sentence-modification proceeding

because a drug quantity determination determines the statutory penalty range available to a

defendant. See, e.g., United States v. Jones, No. 1:08CR00040, 2019 WL 3074075, at *3 (W.D.

Va. July 15, 2019) (“[R]elying on the drug weight attributed to defendants in their PSRs . . .

affects more than the judge’s discretion within a prescribed statutory range — it determines the

prescribed range.”). The defendants latch on to such decisions as reflecting a “growing

consensus.” White Reply at 9 (collecting cases); accord Hicks Reply at 8; Hughes Reply at 8.

       This consensus, if “growing,” is doing so in the wrong direction. Even though a

defendant’s statutorily permissible sentencing range may change upon application of FSA’s

section 2, under Section 404, by permitting a sentence below a defendant’s originally imposed

mandatory minimum, “[t]aking the original sentence as given, any facts found” in this

proceeding “do not serve to increase the prescribed range of punishment.” Dillon, 560 U.S. at

828. As Alleyne made clear, “the Sixth Amendment applies where a finding of fact both alters

the legally prescribed range and does so in a way that aggravates the penalty.” Alleyne, 570 U.S.

at 113 n.2 (emphasis in original). Relying on judicial factfinding as to drug quantity at the

original sentencing neither alters nor aggravates a defendant’s imposed sentence when the judge




                                                49
in a sentence-modification proceeding has ultimate discretion whether to reduce the sentence of

eligible defendants. Thus, Apprendi and Alleyne are inapplicable to Section 404 proceedings.

               3.      Apprendi and Alleyne Do Not Apply Retroactively.

       In seeking application of the Apprendi/Alleyne rule in this sentence-modification

proceeding, the defendants raise collateral attacks on the constitutionality of their original

sentencings. White Reply at 4; Hicks Reply at 4; Hughes Reply at 4. Specifically, the

defendants assert that “[t]he former practice of using uncharged judge-found facts to determine

statutory ranges was always unconstitutional,” and “did not just become unconstitutional when

Apprendi and its progeny were decided.” White Reply at 4 (emphasis omitted); accord Hicks

Reply at 4; Hughes Reply at 4. They urge application of Apprendi and Alleyne so that an

“unjust” aspect of their sentences is addressed. White Reply at 22; accord Hicks Reply at 22;

Hughes Reply at 18.

       This argument amounts to using Section 404’s limited congressional act of lenity for a

collateral attack on their convictions. Such a collateral attack is not “expressly permitted” by

either § 3582(c)(1)(B) or Section 404. 18 U.S.C. § 3582(c)(1)(B). Instead, “the proper vehicle

for” these arguments “is a petition under 28 U.S.C. § 2255.” See United States v. Lafayette, 585
F.3d 435, 439 (D.C. Cir. 2009) (holding Apprendi challenge to conviction under § 3582(c)(2)

proceeding was misplaced and should be considered through § 2255). As noted, supra, in Part I.

A.2.a, b, and c, each defendant has launched such collateral attacks on numerous occasions

previously, without success, and this proceeding is not a vehicle for revival of those claims.

       “[T]he Supreme Court is the only entity that can make a new rule retroactive within the

meaning of § 2255 and only an express holding or a combination of cases that necessarily dictate

retroactivity of a new rule will suffice.” Id. at 439 (internal quotation marks and alterations

omitted) (quoting Tyler v. Cain, 533 U.S. 656, 663 (2001)). The Supreme Court has not made


                                                 50
Apprendi and its progeny “retroactive within the meaning of § 2255,” id., since these cases

express rules allocating decisionmaking authority between a judge and the jury and “are

prototypical procedural rules,” Schriro v. Summerlin, 542 U.S. 348, 353 (2004), rather than

“‘watershed rules of criminal procedure’ implicating the fundamental fairness and accuracy of

the criminal proceeding” entitled to retroactive effect, id. at 355 (quoting Saffle v. Parks, 494
U.S. 484, 495 (1990)); see also United States v. Wyche, No. 14-3071, 2015 WL 1606908, at *1

(D.C. Cir. Mar. 24, 2015) (“This court has ruled that Alleyne does not apply retroactively.”). In

reaching that conclusion, the Supreme Court observed that judicial factfinding may be “more

accurate” than jury factfinding and further found “implausible that judicial factfinding so

seriously diminishes accuracy as to produce an impermissibly large risk of injustice.” Schriro,
542 U.S. at 356 (emphasis in original).

            In short, the defendants’ insistence that Apprendi and Alleyne be applied retroactively in

this sentence-modification proceeding, as a matter of “just” outcomes, has been squarely

rejected. This limited sentence reduction proceeding does not provide a forum to rehash that

issue. 11




11
          The defendants conflate this Section 404 proceeding with a 28 U.S.C. § 2255 proceeding by relying on
United States v. Hammond, No. 92-cr-471 (BAH), ECF No. 113 (Mar. 8, 2019) (“Hammond Resentencing Tr.”), in
which this Court found that that a defendant originally sentenced under 21 U.S.C. § 841(b)(1)(A), but with no jury
finding of drug quantity, was subject to the lower penalty provision in 21 U.S.C. § 841(b)(1)(C) on resentencing.
White Mot. at 9; Hicks Mot. at 9; Hughes Mot. at 7. Hammond is inapposite, however, since, in that case, the
defendant successfully obtained vacatur of his sentence through a § 2255 motion, leading to a plenary resentencing
hearing. See United States v. Hammond, 351 F. Supp. 3d 106, 130 (D.D.C. 2018); see also Hammond Resentencing
Tr. at 14:20-23 (citing, inter alia, Krieger v. United States, 842 F.3d 490, 505 (7th Cir. 2016) (“Because [the
defendant’s] sentence is vacated, the district court will be resentencing [the defendant] on a clean slate.”). The
broad remedy available under § 2255 authorizes the court “to vacate, set aside or correct the sentence,” 28 U.S.C. §
2255(a), compared to the limited remedy under 18 U.S.C. § 3582(c)(1)(B), in which all aspects of the defendants’
sentences remain final except as “expressly permitted by statute,” id., and here Section 404 does not “expressly
permit[]” application of Apprendi and its progeny.


                                                        51
       D.      Relief Is Neither Available Nor Warranted, Except for Hicks’ Sentence on
               Count 11.

       Having concluded that the defendants are eligible to be considered for relief under

Section 404, the final issues to address are whether relief is available and, if so, to what extent a

sentence reduction is warranted as a matter of discretion. To return to the governing text,

Section 404 permits, on motion of a defendant, the government, the Director of the Bureau of

Prisons, or a court, “a reduced sentence as if sections 2 and 3 of the [FSA] were in effect at the

time the covered offense was committed.” First Step Act § 404(b). The starting point then is

determining how each defendant’s sentence would be affected had FSA’s section 2 been “in

effect at the time the covered offense was committed.” Id. Any defendant whose statutory

penalty range is reduced under FSA’s section 2 may receive a reduced sentence, at least to the

extent of the now-available statutory penalty in current law. The relief “expressly permitted” by

Section 404(b) does not stop there, however. 18 U.S.C. § 3582(c)(1)(B).

       Section 404(b) expressly permits “a reduced sentence,” if FSA’s sections 2 or 3 would

have had an effect on a defendant’s sentence and, consequently, does not restrict such “effect”

solely to the “covered offense” that made the defendant eligible. First Step Act § 404(b). In

other words, while Section 404(b) makes clear that a defendant must have previously been

“sentence[d] for a covered offense” to be eligible for relief, see supra Part II.A, the impact of

FSA’s section 2 must be considered more broadly than just a focus on the covered offense in

assessing whether “a reduced sentence” is available to an eligible defendant. For instance,

FSA’s section 2 may reduce the statutory penalties for a defendant’s sentence on a “covered

offense” and, in doing so, may also directly affect a guideline determination for a non-covered

offense that was originally grouped with the “covered offense.” See, e.g., U.S.S.G. § 4B1.1(b)

(setting “career offender” offense level based on “offense statutory maximum”). In this



                                                  52
circumstance, a reduction would be available on the non-covered offense, because had FSA’s

section 2 been in effect at the time the covered offense was committed, the defendant’s

sentencing range under the GUIDELINES MANUAL would have been different for the non-covered

offense, a direct result of FSA’s section 2. 12

         As to the extent of any sentence reduction, Section 404(c) expressly states that “[n]othing

in this section shall be construed to require a court to reduce any sentence pursuant to this

section,” indicating that a court may exercise discretion. At the same time, neither Section 404

nor 18 U.S.C. § 3582(c)(1)(B) expressly references whether the exercise of discretion should be

guided by the sentencing factors set forth at 18 U.S.C. § 3553(a). 13 For this reason, courts have

debated whether § 3553(a) factors must or may or may not be addressed. Compare United States

v. Crews, No. CR-06-418 (JFC), 2019 WL 2248650, at *6 (W.D. Pa. May 24, 2019) (concluding

that “[a] court must . . . consider the factors set forth in 18 U.S.C. § 3553(a) when reducing a

sentence” under Section 404), and Mitchell, 2019 WL 2647571, at *7 (“[C]onsideration of . . .

the factors set forth in 18 U.S.C. § 3553(a) is appropriate under Section 404(b) . . . .”), with

United States v. Martin, No. 03-CR-795 (BMC), 2019 WL 2289850, at *4 (E.D.N.Y. May 29,


12
          The distinction between eligibility, based on Section 404(a)’s definition of “covered offense,” and the relief
available, under Section 404(b), is important in other circumstances, as well. As noted, supra in Part II.A.2, Section
404 extends eligibility more broadly than the government posits, by tying eligibility to the statute underlying a
defendant’s conviction and penalty, so that courts may take a second look at the sentence imposed prior to the
effective date of the FSA. For example, unlike this case, when drug quantities attributable to an eligible defendant
are disputed, with no underlying jury or judicial factfinding available, additional factfinding may be needed to
determine whether a reduction is available. See United States v. Wyche, 741 F.3d 1284, 1293 (D.C. Cir. 2014)
(noting that in a § 3582(c)(2) proceeding, “in order to determine the defendant’s amended guideline range for a
drug-related offense,” “the drug quantity attributable to the defendant” must be determined and “[i]f the original
sentencing court failed to make a specific drug-quantity calculation,” the court “may have to make its own quantity
finding in order to determine the defendant’s guideline range”).
13
          In stark contrast to 18 U.S.C. § 3582(c)(1)(B), which makes no reference to § 3553(a), a sentence
modification proceeding prompted by a compassionate release request or a retroactive guideline amendment requires
consideration of § 3553(a) factors. See 18 U.S.C. § 18 U.S.C. § 3582(c)(1)(A) (authorizing sentence reduction,
upon finding “extraordinary and compelling reasons” for eligible defendants “after considering the factors set forth
in section 3553(a) to the extent that they are applicable . . . .”); id. § 3582(c)(2) (requiring “in the case of a defendant
who has been sentenced to a term of imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission . . . the court may reduce the term of imprisonment, after considering the factors set
forth in section 3553(a) to the extent they are applicable . . . .”).


                                                            53
2019) (“Although some district courts have considered the § 3553(a) sentencing factors in

determining whether to grant relief under the [First Step Act], I disagree with their approach,

because it is not called for by the text or purpose of the statute.”). Notwithstanding that neither §

3582(c)(1)(B) nor Section 404 supply any standard for the exercise of discretion, the parties

agree that courts should be guided by the sentencing factors set forth in § 3553(a). White Reply

at 17; Gov’t’s Resp. (White) at 29; Hicks Reply at 17; Gov’t’s Resp. (Hicks) at 28; Hughes

Reply at 16; Gov’t’s Resp. (Hughes) at 27. Indeed, silence will not be read as a prohibition on

using the common-sense factors pertinent to sentencing in § 3553(a), particularly since such

consideration furthers Section 404’s purpose of providing eligible defendants individualized

judicial review of their sentences to account for the effect of FSA’s sections 2 and 3.

       Section 404(b) could have been written more clearly, an obvious observation when

compared to the U.S. Sentencing Commission’s more clearly crafted policy guidance on

retroactivity in U.S.S.G. § 1B1.10. Section 404(b)’s text partially tracks the language of the

Sentencing Commission’s policy statement, at U.S.S.G. § 1B1.10(b)(1), governing sentencing

reductions resulting from amended guideline ranges, but omits the policy statement’s clarifying

guidance on determining whether and to what extent a reduction is authorized. Compare

U.S.S.G. § 1B1.10(b)(1) (“[T]he court shall determine the amended guideline range that would

have been applicable to the defendant if the amendment(s) to the guidelines listed in subsection

(d) had been in effect at the time the defendant was sentenced” (emphasis added)), with First

Step Act § 404(b) (“A court . . . may . . . impose a reduced sentence as if sections 2 and 3 of the

[FSA] were in effect at the time the covered offense was committed.” (emphasis added)). The

policy statement goes on to clarify that, in determining the extent of any reduction, the court

should only substitute the amended guideline, “leav[ing] all other guideline application decisions




                                                 54
unaffected,” U.S.S.G. § 1B1.10(b)(1), with no reduction being “less than the minimum of the

amended guideline range,” id. § 1B1.10(b)(2)(A), absent substantial assistance to authorities, or

“less than the term of imprisonment the defendant has already served,” id. § 1B1.10(b)(2)(C). 14

In contrast, Section 404 lacks an analogous express limitation that only substitution of a reduced

statutory penalty range on a “covered offense” is permissible, thereby authorizing a reduction on

any other component of the sentence affected by FSA’s section 2 or 3, to the extent warranted

after consideration of the § 3553(a) factors.

         Nonetheless, while Section 404(c) makes clear that a court is not required “to reduce any

sentence pursuant to this section,” this provision does not express the converse that courts have

unfettered discretion to impose a reduced sentence on eligible defendants. Thus, sentence

reductions under Section 404 are expressly circumscribed by FSA’s section 2 or 3, and if those

FSA provisions have no effect on a defendant’s sentence, no sentence reduction is available to

award.

                 1.       No Sentence Reduction is Available, Except as to Hicks’ Conviction on
                          Count 11.

         As applied here, the parties do not dispute that the defendants’ sentences, based on their

convictions on Counts 1 and 5, for offense conduct involving 21.87 kilograms, as to White and

Hicks, and 10.94 kilograms, as to Hughes on Count 1, of crack cocaine, would remain the same,

subject to 21 U.S.C. § 841(b)(1)(A)(iii) (2010), which provides a penalty range of 10 years to life

in prison for an offense involving “280 grams or more of a mixture or substance . . . which

contains cocaine base.” White Reply at 2; Gov’t’s Resp. (White) at 13; Hicks Reply at 2;



14
         The policy statement, at U.S.S.G. § 1B1.10(b)(2)(A), disallowing any sentence reduction below the bottom
of the amended guideline range is based on the Supreme Court’s conclusion “that proceedings under section
3582(c)(2) are not governed by United States v. Booker, 543 U.S. 220 (2005), and this policy statement remains
binding on courts in such proceedings. See Dillon v. United States, 560 U.S. 817 (2010).” U.S.S.G. § 1B1.10,
comment. (backg’d).


                                                       55
Gov’t’s Resp. (Hicks) at 13–14; Hughes Reply at 2; Gov’t’s Resp. (Hughes) at 12. Furthermore,

the parties do not dispute that White’s concurrent term of 480 months’ imprisonment on Count

18 involving 49.99 grams of crack cocaine, would also remain the same, subject to 21 U.S.C. §

841(b)(1)(B)(iii) (2010), which provides a penalty range of 5 to 40 years in prison for an offense

involving “28 grams or more of a mixture or substance . . . which contains cocaine base.” White

Mot. at 6 n.4; Gov’t’s Resp. (White) at 5. Thus, no sentence reduction is available to any

defendant based on Counts 1 and 5 or to White based on Count 18.

       Not only are the defendants’ statutory penalties unchanged on Counts 1, 5 and 18, under

FSA’s section 2, but their sentencing ranges under the current GUIDELINES MANUAL would

remain unchanged, as well. White concedes that his base offense level for an offense involving

21.87 kilograms of cocaine base is now 36, U.S.S.G. § 2D1.1(c)(2), and the increases of eight

offense levels, for possession of a dangerous weapon, id. §2D1.1(b)(1), obstruction of justice, id.

§ 3C1.1, and leadership role in the criminal activity, id. § 3B1.1(a), remain the same, for a final

offense level of 44, which would be treated as an offense level of 43, id. § 5A, comment. (n.2)

(instructing that “[a]n offense level of more than 43 is to be treated as an offense level of 43”).

This offense level of 43, in combination with his criminal history category of I, would continue

to result in a recommended sentencing range of life imprisonment, just as was the case at his

1994 sentencing. White Mot. at 10–11.

       Similarly, not only are Hicks’ statutory penalties unchanged on Counts 1 and 5 under

FSA’s section 2, but in addition, he does not dispute that his sentencing range under the current

GUIDELINES MANUAL would remain unchanged. Hicks Suppl. Mot. at 10. His base offense level

for an offense involving 21.87 kilograms of cocaine base would now be 36, U.S.S.G. §

2D1.1(c)(2), and would be increased by ten levels, for possession of a dangerous weapon, id. §




                                                 56
2D1.1(b)(1), obstruction of justice, id. § 3C1.1, leadership role in the criminal activity, id. §

3B1.1(a), and reckless endangerment during flight, id. § 3C1.C, for a final offense level of 46,

capped at an offense level of 43. This final offense level of 43, in combination with his criminal

history category of III, would result in the same recommended sentencing range of life

imprisonment as his original sentencing range in 1994.

       For Hughes, too, who has requested a reduction in his term of supervised release, his

five-year supervised release term remains statutorily required for his conviction on Count 1. See

21 U.S.C. § 841(b)(1)(A) (“[A]ny sentence under this subparagraph shall . . . impose a term of

supervised release of at least 5 years in addition to such term of imprisonment . . . .”). Thus, no

Section 404 relief is available to reduce his supervised release term.

       In contrast to the defendants’ sentences on Counts 1, 5, and 18, for Hicks’ sentence on

Count 11, the parties agree that his statutory penalty range for his 480-month sentence on Count

11, involving 5.426 grams of crack cocaine, would now be capped at 20 years, or 240 months,

under 21 U.S.C. § 841(b)(1)(C) (2010), due to the reduced penalties in FSA’s section 2. Hicks

Suppl. Mot. at 10; Gov’t’s Resp. (Hicks) at 14 n.11. Hence, a reduction of Hicks’ sentence on

Count 11 is authorized.

               2.      Relief Is Not Warranted, Even if Available, Except as to Hicks’
                       Conviction on Count 11.

       Even if a sentence reduction were available on Counts 1, 5, and 18, the nature and

circumstances of the defendants’ crimes, and the severity of the defendants’ offense conduct,

involving the distribution of crack cocaine over several years and violence, including the murder

and intimidation of witnesses against them, would not warrant relief. At the same time, Hicks’

sentence on Count 11 is reduced to time served, as he requested, Hicks Suppl. Mot. at 8, in light




                                                  57
of the now-available statutory maximum term of 20 years in 21 U.S.C. § 841(b)(1)(C). Each

defendant is discussed in turn.

                        a.      Antone White

        White’s convictions on Counts 1, 5, and 18 would not warrant a sentence reduction under

Section 404, even if a reduction were available. As the government points out, White’s “crimes

that led to this sentence were serious ones, with lasting effects on the community and on the

persons who were killed, injured, harassed, or intimidated.” Gov’t’s Resp. (White) at 29–30.

White “orchestrated” the First Street Crew’s distribution of 21.87 kilograms of cocaine base,

White, 116 F.3d at 909, as a “conservative” estimate, Sentencing Tr. (May 11, 1994) at 90:8, as

well as its “violent activities,” White, 116 F.3d at 909, including the “brutal killing” of Arvell

Williams, a cooperating witness, Sentencing Tr. (May 11, 1994) at 112:5; see Sentencing Tr.

(May 9, 1994) at 43:4-7 (“I already found by clear and convincing evidence that Mr. White was

involved and guilty of the killing of Arvell Williams and I heard nothing at the trial to deter me

from that.”); White, 116 F.3d at 916. Moreover, with respect to White’s suspected murder of

three other witnesses whom White believed were cooperating with the government, White PSR ¶

82, Judge Greene observed that although he did not take these “into account” since “none of that

became part of” the trial record, Sentencing Tr. (May 11, 2019) at 112:1-3, but that “it is not

farfetched to say that when you have . . . a brutal killing of an informer . . . other killings or other

intimidation was involved particularly when some . . . witnesses came here obviously in fear and

trembling,” id. at 112:4-9. This large-scale drug distribution and intolerable violence does not

merit a sentence reduction.

        Review of White’s time in prison provides troubling evidence that he has not remediated.

He has incurred twenty-four violations, and many of these were not minor infractions. Gov’t’s

Resp. (White) at 29; Bureau of Prisons Disciplinary Record (White) (July 22, 2019), ECF No.


                                                  58
710-1. As the government has summarized, “6 have involved fighting, 3 have involved

weapons, 3 have involved drugs, and 1 involved threats.” Gov’t’s Resp. (White) at 29; Bureau

of Prisons Disciplinary Record (White) (July 22, 2019). Although White attempts to minimize

these incidents as being from his “earlier years in prison,” White Reply at 20, he concedes that

these violations “involve[d] fighting, weapons, and threats,” with “the most recent occurring 10

years ago,” id. For these reasons, no sentence reduction would be warranted even if available.

                      b.      Eric Hicks

       Hicks’ serious offense conduct on Counts 1 and 5 likewise would not warrant a sentence

reduction, even if available under Section 404. For Count 11, involving 5.426 grams of cocaine

base, Hicks may receive a reduced sentence of up to 20 years’ imprisonment, 21 U.S.C. §

841(b)(1)(C), and since Hicks has served approximately 26.5 years in prison, a sentence of time

served on Count 11 is granted.

       Hicks “was in charge of the First Street Crew whenever . . . White was in jail or

otherwise occupied,” Sentencing Tr. (May 11, 1994) at 132:13-14, leading the large-scale

distribution of over 21 kilograms of cocaine base. Furthermore, Hicks engaged in obstructive

conduct, bribing another First Street Crew member to withhold information from the grand jury

that was investigating him for murder. Sentencing Tr. (May 9, 1994) at 84:3-85:1; see Hicks

PSR ¶¶ 69, 89. Hicks further showed a substantial disregard for others by fleeing from law

enforcement officers when they attempted to arrest him, by speeding at 80 miles per hour

through several red lights and crashing into four cars during rush hour. Sentencing Tr. (May 11,

1994) at 133:4-7; see Hicks PSR ¶ 90. For these reasons, no additional sentence reduction would

be warranted even if available.




                                                59
                           c.       Ronald Hughes

         A reduction of Hughes’ sentence on Count 1, even if available under Section 404, would

not be warranted. Hughes, who was responsible for 10.94 kilograms of cocaine base,

participated with White in the murder of Williams, who was cooperating with the government,

and threatened, while in D.C. jail, to “shank [] up” Dequette Barr, another member of the First

Street Crew, when he heard that Barr planned to testify against Hughes at trial, Sentencing Tr.

(May 9, 1994) at 69:14-19; Sentencing Tr. (May 11, 1994) at 139:5-6; Hughes PSR ¶¶ 76, 92.

         Hughes’ Bureau of Prisons disciplinary history demonstrates a continued pattern of

violence while he was in prison. Bureau of Prisons Disciplinary Record (Hughes) (May 14,

2019), ECF No. 712-1. Furthermore, Hughes’ disciplinary record involves a violation as

recently as 2018, for failure to obey an order; pushing staff to flee and dispose of a cell phone in

2010, and another cell phone infraction in 2015. Gov’t’s Resp. (Hughes) at 28; Bureau of

Prisons Disciplinary Record (Hughes) at 1–3. Although Hughes has been released from prison

and is taking steps towards a law-abiding life by holding a job and resuming a family life,

Hughes Mot. at 6; Hughes Reply at 17, Hughes’ disciplinary record, over the course of twenty

years, shows various incidents of violence, such as “assault on a staff member,” “assault of an

inmate,” “fighting with an inmate,” “possession of a dangerous weapon,” and “assault with

serious injury.” Gov’t’s Resp. (Hughes) at 28; Bureau of Prisons Disciplinary Record (Hughes)

(May 14, 2019). Accordingly, a reduction is Hughes’ sentence is not warranted, even if a

reduction were available under Section 404. 15


15
          Hughes is not without alternative recourse, however. After expiration of one year of supervised release, he
may seek early termination of his supervision, so long as consideration of certain factors under 18 U.S.C. § 3553(a)
demonstrate that early termination “is warranted by the conduct of the defendant [on supervision] and the interest of
justice.” 18 U.S.C. § 3583(e)(1). See United States v. King, No. 03-CR-249 (BAH), 2019 WL 415818, at *2
(D.D.C. Feb. 1, 2019); United States v. Harris, 258 F. Supp. 3d 137, 142–43 (D.D.C. 2017) (BAH) (concluding that
“[t]he weight of authority confirms that § 3583(e)(1) authorizes termination of statutorily mandated term of
supervised release resulting from a pre–2002 conviction under § 841(a).” (citing cases and U.S. SENTENCING


                                                         60
III.    CONCLUSION

        For the foregoing reasons, the motions of Antone White, Eric Hicks, and Ronald Hughes

to reduce their sentences, pursuant to Section 404 of the First Step Act, are denied, except that

the sentence imposed on Eric Hicks for his conviction on Count 11 is reduced to time-served.

Otherwise the sentences imposed on the defendants for their convictions on Counts 1 and 5, and

White’s 480-month sentence on Count 18, remain unchanged. An appropriate Order

accompanies this Memorandum Opinion.



        Date: August 6, 2019

                                                        __________________________
                                                        BERYL A. HOWELL
                                                        Chief Judge




COMM’N, FEDERAL OFFENDERS SENTENCED TO SUPERVISED RELEASE 35 (July 2010))); see also United States v.
Wesley, 311 F. Supp. 3d 77, 79 & n.1 (D.D.C. 2018) (CKK) (same).


                                                   61